 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 47 
376 
Mezonos Maven Bakery, Inc. 
and
 Puerto Rican Legal 
Defense and Education Fund.  
Case 29ŒCAŒ
025476
 August 9, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 In Hoffman Plastic Compounds,
1 the Supreme Court 
held that the Board lacked ﬁremedial discretionﬂ to award 
backpay to an undocumented worker who, in contraven-

tion of the Immigration Reform and Control Act 
(IRCA),
2 had presented fraudulent work-authorization 
documents to obtain employment.  In this compliance-
stage proceeding, we are presented with the question of 
whether the Court™s decision in 
Hoffman
 also forecloses 
us from awarding backpay 
to undocument
ed workers 
where the employer, not the 
employees, violated IRCA.  
For the reasons set forth below, we conclude that it 

does.
3 A.  Factual and Procedural Background 
The discriminatees
4 worked for the Respondent for pe-
riods ranging from 5 months to 8 years.  They never pre-
sented work-authorization documents, and the Respond-
ent did not ask for documentation when it hired them. 
On February 12, 2003, the Respondent discharged the 
discriminatees after they co
ncertedly complained about 
the treatment they were receiving from a supervisor.  

Unfair labor practice charges were filed, the parties set-
tled, and the Board issued an unpublished Decision and 
                                                 1 Hoffman Plastic Compounds, Inc. v. NLRB
, 535 U.S. 137 (2002). 
2 IRCA makes it unlawful for an employer to hire or continue to em-
ploy an ﬁunauthorized alien,ﬂ knowing 
that he or she is unauthorized, 8 
U.S.C. §§ 1324a(a)(1)(A), (2), or to hire any person without verifying 
his or her authorization to wo
rk in the United States, id. § 
1324a(a)(1)(B)(i), and for an individual knowingly to present fraudu-
lent documents to an employer to obt
ain or continue employment, id. § 
1324c(a)(2).  IRCA was enacted in 1986, but the latter provision out-

lawing the knowing presentation of 
fraudulent documents was added in 
1990. 
3 On November 1, 2006, Administrative Law Judge Steven Davis is-
sued the attached supplemental deci
sion.  The Respondent filed excep-
tions and a supporting brief.  The 
General Counsel and Charging Party 
each filed a brief in support of the judge™s supplemental decision. 
The National Labor Relations Board has delegated its authority in 
this proceeding to a three-member panel. 
The Board has considered the judge
™s supplemental decision in light 
of the exceptions and briefs and has decided to reverse the judge™s 
supplemental decision and dismiss the compliance specification. 
Chairman Liebman and Member Pearce join this opinion, but write 
separately to explain their views. 
 (Member Becker is recused and did 
not participate in the consideration of this case.) 
4 Jose Antonio Quintuna Bermeo, Antonio Gonzalez, Luis Marcelo 
Gonzalez Hurtado, Francisco Javier
 Joya, Christian Palma, Miguel 
Quintuna, and Jose Armando Sax-Gutierrez. 
Order pursuant to a formal settlement stipulation.  The 
Board ordered the Respondent, among other things, to 
offer the discriminatees reinstatement and to make them 
whole for lost wages and benefits.  The Order also pro-

vided, however, that at compliance, the Respondent 
could seek to establish that the discriminatees are not 
entitled to offers of reinstatement and could dispute the 

amount of backpay due, ﬁif any.ﬂ  On March 15, 2005, 
the Board™s consent Order was enforced by the United 
States Court of Appeals 
for the Second Circuit. 
Thereafter, the General Co
unsel issued a compliance 
specification.  The Respondent answered, stating in rele-
vant part that, pursuant to the Court™s decision in 
Hoff-
man
, supra, it could not offer the discriminatees rein-
statement or pay them back
pay because they were not 
legally authorized to work or be present in the United 
States.5 In 
Hoffman
, undocumented worker Jose Castro admit-
ted at compliance that he had presented fraudulent doc-
uments to his prospective employer.  The Board found 
that Hoffman did not know that Castro was unauthorized 

and would not have hired him had it known.  The Board 
awarded Castro backpay, ending the backpay period (un-
der the after-acquired evidence rule) as of the date Hoff-

man learned that Castro had presented fraudulent docu-
ments.
6  The D.C. Circuit enforced the Board™s order.
7  The Supreme Court granted cer
tiorari and reversed, hold-
ing that an award of backpay ﬁto an undocumented alien 
who has never been legally authorized to work in the 
United Statesﬂ is ﬁforeclosed by federal immigration 

policy, as expressed by Congress in [IRCA].ﬂ
8  In its 
opinion, the Court referred to
 the fact that Castro had 
broken the law by presenting fraudulent work-
authorization documents.
9  But as discussed
 more
 fully 
below, the Court also used languageŠincluding that just 

quotedŠthat on its face woul
d foreclose backpay for all 
                                                 5 At the compliance hearing, the 
Respondent attempted to question 
the discriminatees about their work-a
uthorization status.  The discrimi-
natees refused to answer, on Fifth Amendment grounds.  The judge 

adjourned the hearing and filed with
 the Board a recommendation that 
the discriminatees be ordered to te
stify on this issue.  While the rec-
ommendation was pending, the General 
Counsel agreed to proceed on 
the assumption that the discriminatees are undocumented.  The judge 
thereafter withdrew his recommendation. 
6 Hoffman Plastic Compounds
, 326 NLRB 1060 (1998). 
7 Hoffman Plastic Compounds, Inc. v. NLRB
, 237 F.3d 639 (D.C. 
Cir. 2001) (en banc). 
8 Hoffman, supra, 535 U.S. at 140. 
9 E.g., id. at 143 (ﬁSince the Board™s inception, we have consistently 
set aside awards of reinstatement or
 backpay to empl
oyees found guilty 
of serious illegal conduct in connection with their employment.ﬂ); id. at 

148Œ149 (ﬁThe Board asks that we . . . allow it to award backpay to an 
illegal alien for years of work not pe
rformed, for wages that could not 
lawfully have been earned, and for 
a job obtained in the first instance 
by a criminal fraud.ﬂ). 
 MEZONOS MAVEN BAKERY
  377
undocumented workers, re
gardless of the alien-or-
employer identity of the IRCA violator.  
Joined by three other justices, Justice Breyer dissented, 
arguing (among other things) that the majority™s decision 

undermined IRCA itself by creating a ﬁperverse econom-
ic incentiveﬂ for employers ﬁto find and to hire illegal-
alien employees,ﬂ an incentiv
e that ﬁwould be obvious 
and seriousﬂ if the Board were ﬁforbidden to assess 
backpay against a 
knowing
 employerŠa circumstance 
not before us today.ﬂ
10 On November 1, 2006, the judge issued his decision in 
this case, concluding, among other things, that the dis-
criminatees are entitled to backpay notwithstanding their 
undocumented status.  The judge distinguished 
Hoffman 
based on the fact that the em
ployee in that case violated 
IRCA by proffering fraudulent work-authorization doc-
uments to obtain employment, whereas in this case the 
discriminatees did not tender fraudulent documents and 

the Respondent violated IRCA by hiring them knowing 
they were undocumented.  
The Respondent excepts, con-
tending that because the disc
riminatees are unauthorized 
to work in the United States 
backpay is foreclosed by the 
Court™s decision in 
Hoffman
.  We agree. 
B.  Analysis 
For the reasons that follow, we conclude that the 
Court™s decision in 
Hoffman
 broadly precludes backpay 
awards to undocumented work
ers regardless of whether 
it is they or their employer who has violated IRCA.
11 The Court™s stated holding, and other language proba-
tive of the Court™s intent, 
support a broad construction.
12                                                   10 Id. at 155Œ156.
 11 Although General Counsel Meisburg, who issued the complaint in 
this case, apparently believed othe
rwise, his predecessor, General 
Counsel Rosenfeld, had earlier concluded that the Court™s decision in 
Hoffman was IRCA violatorŒneutral.  See GC Memorandum 02Œ06, 
ﬁProcedures and Remedies for Di
scriminatees Who May Be Undocu-
mented Aliens after 
Hoffman Plastic Compounds, Inc.
ﬂ (July 19, 2002) 
(ﬁ[T]he clear thrust of the majority opinion precludes backpay for all 
unlawfully discharged undocumented workers regardless of the circum-

stance of their hire.ﬂ). 
The Board has consistently stated the Court™s holding in 
Hoffman in 
similarly broad terms.  See 
Case Farms of North Carolina
, 353 NLRB 
257, 263 (2008) (ﬁIn [
Hoffman], the Supreme Court held that [IRCA] 
precluded the Board from awarding b
ackpay to any discriminatee who 
is not lawfully entitled to be pr
esent and employed in the United 
States.ﬂ) (internal quotations omitted); 
Domsey Trading Corp.
, 353 
NLRB 86, 86 fn. 5 (2008) (ﬁIn [
Hoffman
], . . . the Court held that the 
Board may not award backpay to undocumented workers.ﬂ), incorpo-

rated by reference in 355 NLRB 534 (2010).  The Second Circuit re-
cently stated likewise.  
NLRB v. Domsey Trading Corp.
, 636 F.3d 33, 
38 (2d Cir. 2011) (ﬁAfter 
Hoffman, it is now clear that undocumented 
immigrants are ineligible for backpay under the NLRA.ﬂ). 
12 See 
Aka v. Washington Hospital Center
, 156 F.3d 1284, 1291 
(D.C. Cir. 1998) (en banc) (ﬁThe Court™s every word and sentence 

cannot be read in a vacuum; its pro
nouncements must be read in light 
of the holding of the case and[,] to 
the degree possible, so as to be 
In the opening paragraph of its decision, the Court an-
nounces its holding as follows: 
 The National Labor Relations Board (Board) awarded 

backpay to an undocumented alien who has never been 
legally authorized to work in the United States.  We 
hold that such relief is foreclosed by federal immigra-

tion policy, as expressed by Congress in [IRCA].
13  The holding is categorically worded: backpay may not be 

awarded to undocumented aliens.  It suggests no distinction 
based on the identity of the IRCA violator. 
That the Court intends its holding to be ﬁIRCA viola-
torŒneutralﬂ is confirmed and amplified by the following 
key passage setting forth the policy rationale upon which 

the Court™s holding is based: 
 Under the IRCA regime, it is impossible for an undoc-

umented alien to obtain employment in the United 
States without 
some party
 directly contravening explicit 
congressional policies. Either the undocumented alien 

tenders fraudulent identification, which subverts the 
cornerstone of IRCA's enforcement mechanism, 
or the 
employer knowingly hires the undocumented alien in 

direct contradiction of its IRCA obligations
. The Board 
asks that we overlook this fact and allow it to award 
backpay to an illegal alien for years of work not per-

formed, for wages that could not lawfully have been 
earned, and for a job obtained in the first instance by a 
criminal fraud. We find, however, that 
awarding back-
pay to illegal aliens runs counter to policies underlying 
IRCA
, policies the Board has no authority to enforce or 
administer. Therefore, as we have consistently held in 
like circumstances, the award lies beyond the bounds of 
the Board's remedial discretion.
14  The Court™s rationale can be restated as follows.  Un-
der IRCA, an employment relationship between an em-

ployer and an undocumented worker cannot be formed 
without one or the other ﬁcontravening explicit congres-
sional policies.ﬂ
15  Regardless of which party violates the 
law, the result is an unlawful employment relationship.  
The Board, as a Federal agen
cy, may not order a remedy 
that ﬁtrenches upon a federal statute or policyﬂ outside of 

its portfolio.
16  If an employer ends an unlawful em-
ployment relationship in a way that violates the Act, a 
backpay remedy would trench upon ﬁpolicies underlying 
                                                                              
consistent with the Court™s apparent
 intentions and with other language 
in the same opinion.ﬂ). 
13 Hoffman Plastic Compounds
, supra, 535 U.S. at 140. 
14 Id. at 148Œ149 (emphasis added). 
15 Id. at 148. 
16 Id. at 147. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  378 
IRCAﬂ by legitimizing that relationship:  an award would 
replace lost wages that ﬁcould not lawfully have been 
earnedﬂ in the first place.
17  Such a remedy is beyond the 
limits of the Board™s remedial discretion.
18 In finding that the discrimi
natees in this case are enti-
tled to backpay despite their undocumented status, the 
judge distinguished 
Hoffman 
based on the fact that the 
employee in that case viol
ated IRCA by proffering 
fraudulent work-authorization documents, whereas in 
this case the Respondent is the IRCA violator.  We do 

not think 
Hoffman
 can be persuasively distinguished on 
that basis. It is true that the Court refers to Castro having ﬁob-
tainedﬂ his job ﬁin the first in
stance by a criminal fraud,ﬂ 
i.e., by presenting fraudulent work-authorization docu-

ments.  However, the Court also uses language that 
strongly implies backpay is precluded for all undocu-
mented workers, regardless of the circumstances of their 

hire.   In the words of the Court, for an undocumented 
worker to obtain employment in the United States, ﬁsome 
partyﬂŠalien or employerŠmust contravene IRCA.  

Either way, a backpay award ﬁlies beyond the bounds of 
the Board™s remedial discretionﬂ because ﬁawarding 
backpay to illegal aliens runs counter to policies underly-

ing IRCA, policies the Board has no authority to enforce 
or administer.ﬂ  This language, together with the wording 
of the Court™s holding, evinces an intention to preclude 

backpay for undocumented 
workers regardless of the 
identity of the IRCA violator. 
The General Counsel and the Charging Party empha-
size other language they contend supports an intent to 
limit 
Hoffman
™s holding to IRCA-violating undocument-
ed discriminatees, such as Castro.  They point out that in 
rejecting the Board™s claim th
at a backpay award to Cas-
tro reasonably accommodates I
RCA, the Court said that 
ﬁwhat sinksﬂ the claim ﬁis that Congress has expressly 
made it criminally punishable for an alien to obtain em-
ployment with false documents. . . . Far from ‚accommo-

dating™ IRCA, the Board™s position, recognizing employ-
                                                 17 Id. at 149. 
18 In addition to this core rationale
, the Court identifies three further 
policy reasons in support of its holding: 
We therefore conclude that allowing the Board to award backpay to il-
legal aliens would unduly trench 
upon explicit statutory prohibitions 
critical to federal immigration po
licy, as expressed in IRCA.  
It would 
encourage the successful evasion of apprehension by immigration au-
thorities, condone prior violations of the immigration laws, and en-
courage future violations.
 However broad the Board's discretion to 
fashion remedies when dealing only with the NLRA, it is not so un-
bounded as to authorize this sort of an award. 
Id. at 151Œ152 (emphasis added).  These three policy reasons apply 
with equal force regardless of whether the IRCA violator is the em-
ployee, as in Hoffman
, or the employer, as here. 
er misconduct but discounting the misconduct of illegal 
alien employees, subverts it.ﬂ
19  As selectively quoted, 
this language links the Court™s refusal to defer to the 
Board™s remedial discretion to
 the fact that Castro ﬁob-
tain[ed] employment with false documentsﬂŠ
ﬁmisconductﬂ that the Boar
d ﬁdiscount[ed]ﬂ even as it 
recognized Hoffman™s misconduct in violating the Act.  

And that, in turn, suggests that it remains an open issue 
under 
Hoffman
 whether a backpay award to an IRCA-
compliant alien against an IRCA-violating employer (as 

here) might reasonably accommodate immigration law 
and warrant judicial deference.
20  This argument, alt-
hough plausible, fails to come to grips with three points. 
First, when the Court criticizes the Board for ﬁdis-
counting the misconduct of illegal alien employees,ﬂ that 

misconduct includes ﬁremain[ing] in the United States 
illegallyﬂ (a violation of the law independent of IRCA)
21 and ﬁcontinu[ing] to work illegally.ﬂ
22  The Court™s clear 
point is that undocumented immigrants working in the 
United States are party to an employment relationship the 
Court deems criminal.
23  The unlawful character of that 
relationship does not depend on whether it is the em-
ployee or the employer who has violated IRCA.
 24
  Either 
way, the Court strongly implies, ﬁ[t]here is no reason to 

think that Congress . . . intended to permit backpay.ﬂ 
                                                 19 Id. at 149Œ150. 
20 Indeed, the Charging Party argues that in 
Hoffman ﬁthe Court did 
not defer to the Board™s choice of remedy only because it found that the 
Board failed to consider the conflict between two federal statutes (the 
NLRA and the IRCA) that was created by an award of backpay to an 
employee who provided false documents to an IRCA-compliant em-

ployer. . . . In the present case, . . . an award of backpay creates no 

conflict between the NLRA and the IRCA.ﬂ 
21 See 8 U.S.C. § 1182(a)(6)(A)(i) (ﬁAn alien present in the United 
States without being admitted or paro
led, or who arrives in the United 
States at any time or place other th
an as designated by the Attorney 
General, is inadmissible.ﬂ); id. § 1227(a)(1)(B) (ﬁAny alien who is 
present in the United States in viola
tion of this chapter or any other law 
of the United States . . . is deportable.ﬂ).  
22 ﬁ[W]hat sinks both of the Board™s claims, is that Congress has ex-
pressly made it criminally punishable 
for an alien to obtain employment 
with false documents.  There is no reason to think that Congress none-
theless intended to permit backpay wh
ere but for an employer™s unfair 
labor practices, an alien-employee would have remained in the United 

States illegally, and continued to 
work illegally, all the while success-
fully evading apprehension by
 immigration authorities.ﬂ  
Hoffman, supra, 535 U.S. at 149. 
23 See 
Hoffman, supra, 535 U.S. at 146 (characterizing the proffer of 
fraudulent documents as ﬁmisconduct that renders an underlying em-
ployment relationship illegal under exp
licit provisions of federal lawﬂ); 
151 fn. 5 (stating that IRCA ﬁexpressly criminalizes the only employ-
ment relationship at issue in this caseﬂ).
 24 Id. at 148Œ149 (ﬁ[I]t is impossible for an undocumented alien to 
obtain employment in the United Stat
es without some party directly 
contravening explicit congressional po
licies.  Either the undocumented 
alien tenders fraudulent identificati
on . . . or the employer knowingly 
hires the undocumented alien.ﬂ). 
 MEZONOS MAVEN BAKERY
  379
Second, when the Court emphasizes Castro™s miscon-
duct to rebut the Board™s arguments, it is pointing out 
that immigration law has been violatedŠbut it does not 
suggest that backpay would have been available had 

Hoffman (but not Castro) viol
ated IRCA.  On the contra-
ry, as stated above, the Cour
t categorically states that 
ﬁawarding backpay to illegal aliens runs counter to poli-

cies underlying IRCAﬂ because ﬁit is impossible for an 
undocumented alien to obtain employment in the United 
States without 
some party
 directly contravening explicit 
congressional policies.ﬂ  Ag
ain, the Court makes clear 
that what matters is that 
IRCA has been violated, not 
which party to the employment relationship committed 
the violation. 
Finally, Justice Breyer™s dissenting observation that 
the Court did not have before it an IRCA-violating em-
ployer strengthens the case 
for taking the Court™s viola-
tor-neutral holding at face va
lue.  Reminded by the dis-
sent of the possibility of 
distinguishing between IRCA-
violating-alien and IRCA-violating-employer cases, the 
Court declined the invitation to limit its holding to the 

former and, to the contrary, 
repeatedly selected language 
that ignored the distinction.
25 C.  Conclusion 
In sum, and despite several passages that might sug-
gest otherwise, we are persuaded that the Court™s opinion 
in 
Hoffman
 forecloses backpay awards for undocumented 
workers regardless of the circumstances of their hire.  
The Court worded its holding in IRCA violatorŒneutral 
terms, it invoked IRCA violatorŒneutral policy grounds, 

and it otherwise made clear that which party violated 
IRCA was immaterial to its holding.  The clear implica-
tion of the Court™s decision is that awarding backpay to 
undocumented workers lies beyond the scope of our re-
medial authority, regardless of whether the employee or 

employer violated IRCA. 
In reaching this conclusion, we are mindful of the var-
ious policy arguments advanced by the judge, the Gen-

eral Counsel, and the Charging Party in support of 
awarding backpay in cases where, as here, the employer 
has violated IRCA by knowingly hiring undocumented 

workers.  Regardless of the merits of those arguments, 
                                                 25 While much of the Court™s discussion in 
Hoffman sweeps beyond 
the specific facts in that case, that fact does not make it less authorita-
tive.  As the Court itself recently stated, ﬁ[A] holding . . . can extend 

through its logic beyond the specific facts of the particular case.ﬂ  
Los Angeles County v. Humphries
, ___ U.S. ___, 131 S.Ct. 447, 453 
(2010).  See also 
Seminole Tribe of Florida v. Florida
, 517 U.S. 44, 67 
(1996) (ﬁWe adhere . . . not to mere obiter dicta, but rather to the well-
established rationale upon which the Court based the results of its earli-
er decision.  When an opinion issues for the Court, it is not only the 

result but also those portions of the opinion necessary to that result by 
which we are bound.ﬂ). 
we are not at liberty to disr
egard the Court™s decision in 
Hoffman
.26 ORDER 
The compliance specification is dismissed. 
 CHAIRMAN LIEBMAN
 and MEMBER 
PEARCE, concurring. 
In its decision enforcing an
 earlier Board order, the 
Second Circuit aptly framed the issue that this case, too, 
presents.  ﬁIn the simplest terms,ﬂ the Court said, ﬁthis 
appeal raises the question whether an employer who 

knowingly hires undocumented aliens can use the immi-
gration laws as a shield to avoid liability for [its] later 
retaliatory discharge of the employeesﬂ in violation of 
the National Labor Relations Act (NLRA).
1  So also 
here: the Respondent, plainly indifferent to its legal du-

ties under either the Immigration Reform and Control 
Act (IRCA) or the NLRA, has invoked immigration law 
as a shield to escape liability for violating labor law.  If 

the issue were an open one, we would not hesitate to re-
ject the Respondent™s backpay defense.  Unfortunately, 
we are compelled to conclude that the Supreme Court™s 

decision in 
Hoffman Plastic Compounds
2 categorically 
precludes the Board from awarding backpay to undocu-
mented workers.
3  It is a conclusion we reach most reluc-
                                                 26 As they explain in their concurring opinion, Chairman Liebman 
and Member Pearce believe that the policy arguments for awarding 

backpay to undocumented workers ar
e compelling.  They conclude, 
however, that Hoffman
 forecloses that remedy. 
Member Hayes joins his colleagues in concluding that the Supreme 
Court™s decision in 
Hoffman mandates that the Board may not award 
backpay to illegal alien employees.  He
 does not, however, join in their 
highly unusual critique of that decisi
on.  In his view, once the Court has 
expressly ruled against the Board™s interpretation of its remedial au-
thority, as it did in 
Hoffman, it is the Board™s role to enforce this con-
trolling precedent in adjudicatory 
proceedings without critical com-
ment.  It is the role of Congress to 
determine whether to alter the law in 
response to the Court™s decision.  Further, Member Hayes does not join 
his colleagues in suggesting what ne
w remedies might permissibly be 
imposed by the Board in a future case that would not contravene the 

holding of 
Hoffman.  In this respect, the 
Hoffman majority specifically 
stated: Lack of authority to award backpay does not mean that the employer 
gets off scot-free.  The Board here has already imposed other signifi-
cant sanctions against HoffmanŠsanctions Hoffman does not chal-
lenge.  These include orders that Hoffman cease and desist its viola-

tions of the NLRA, and that it conspicuously post a notice to employ-
ees setting forth their rights under the NLRA and detailing its prior un-
fair labor practices . . . . 
We have deemed such ﬁtraditional remediesﬂ 
sufficient to effectuate national labor policy regardless of whether the 
ﬁspur and catalystﬂ of backpay accompanies them
. 535 U.S. at 152 (emphasis added). 
1 NLRB v. A.P.R.A. Fuel Oil Buyers Group, Inc.
, 134 F.3d 50, 52 (2d 
Cir. 1997). 
2 Hoffman Plastic Compounds, Inc. v. NLRB
, 535 U.S. 137 (2002). 
3 In so concluding, we have borne
 in mind that a reviewing court 
would owe no deference to our interpretation of 
Hoffman.  See, e.g., 
New York New York, LLC v. NLRB
, 313 F.3d 585, 590 (D.C. Cir. 2002) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  380 
tantly.  The arguments in favor of extending that remedy 
to undocumented wo
rkersŠparticularly where, as here, 
the discriminatees never proffered fraudulent documents, 
and the Respondent hired and continued to employ them 

in knowing violation of IRCAŠare compelling.  They 
have been stated repeatedly.
4  We review them here.
5 A. Our first duty, as members of the Federal agency en-
trusted with administering the National Labor Relations 
Act, is to enforce the rights that statute confers.  No vio-

lation of those rights is graver than the one the Respond-
ent committedŠdischarging employees because they 
exercised their right, under Section 7 of the Act, to con-
certedly protest the terms and conditions of their em-
ployment.  To enforce that right in the face of such a 

flagrant violation requires credible remedies.  Some have 
questioned whether the remedies at our disposal are up to 
the task under the best of circumstances.
6  But absent a 
more efficacious remedy, we agree with Justice Breyer 
that imposing backpay liability on the Respondent is 
necessary (although not, in our view, sufficient) to 

ﬁmake[ ] clear that violating the labor laws will not 
pay.ﬂ
7  Under 
Hoffman
, however, we may not furnish 
even this rudimentary remedy.  As a resultŠin addition 

to the obvious failure to make employee-victims 
wholeŠthe Act™s enforcement is undermined, employees 
are chilled in the exercise of their Section 7 rights, the 
                                                                              
(ﬁWe are not obligated to defer to 
an agency's interpretation of Su-
preme Court precedent under 
Chevron or any other principle.ﬂ) (inter-
nal quotations omitted). 
4 See, e.g., 
Hoffman Plastic Compounds
, supra, 535 U.S. at 153Œ161 
(Breyer, J., dissenting); 
Local 512, Warehouse & Office Workers™ Un-
ion v. NLRB
, 795 F.2d 705 (9th Cir. 1986) (
Felbro
); A.P.R.A. Fuel Oil 
Buyers Group, 320 NLRB 408 (1995). 
5 In reviewing these arguments, we do not dispute that 
Hoffman is 
controlling authority.  We observe, however, that the decision entails 

certain undesirable consequences as 
a matter of Federal labor and im-
migration policy, which are the subject of wide and vigorous public 
debate.  We believe it is appropriate 
for the Board, within the limits of 
its authority, to acknowledge and seek to address the consequences of 
the Supreme Court™s decision. 
6 See, e.g., Cynthia L. Estlund, 
The Ossification of American Labor 
Law, 102 Colum. L. Rev. 1527, 1554 (2002) (ﬁThe weakness of the 
Act™s remedies in the face of employer resistance has proven to be the 
Achilles™ heel of employee rights. . 
. . [E]mployees™ section 7 rights are 
notoriously underenforced.ﬂ); Paul C. Weiler, 
Promises to Keep:  Se-
curing Workers™ Rights to Self-Organization Under the NLRA
, 96 Harv. 
L. Rev. 1769, 1788Œ17
89 (1983) (ﬁ[T]he traditional remedies for dis-
criminatory dischargeŠbackpay and reinstatementŠsimply are not 
effective deterrents to employers w
ho are tempted to trample upon their 
employees™ rights.ﬂ).  Chairman Liebman has previously drawn atten-

tion to the weakness of the Act™s backpay remedy.  
St. George Ware-
house, 351 NLRB 961, 971 (2007) (then-Member Liebman, dissent-
ing).  
7 Hoffman Plastic Compounds
, supra, 535 U.S. at 154 (Breyer, J., 
dissenting). 
work force is fragmented, an
d a vital check on workplace 
abuses is removed. 
1.  
Precluding backpay undermines enforcement of the 
Act.  Although the primary purpose of a backpay award 
is to make employee-victims of unfair labor practices 
whole,
8 the backpay remedy also serves a deterrent func-
tion by discouraging employers from violating the Act.  

To absolve the Respondent of backpay liability for un-
lawfully discharging its undocumented employees re-
moves a deterrent that might restrain other unprincipled 

employers from doing likewise.
  As Justice Breyer ob-
served, ﬁin the absence of the backpay weapon, employ-
ers could conclude that they can violate the labor laws at 
least once with impunity.ﬂ
9  The foreseeable result will 
be widespread retaliation against undocumented workers 

brave (or foolish) enough to assert their rights under the 
ActŠand, increasingly, employee silence born of intimi-
dation. 
2.  
Precluding backpay chills the exercise of Section 7 
rights.  Provided it is severe enough, one labor-law viola-
tion is all it really takes.  The coercive messageŠassert 

your rights, and you will be discharged (and, perhaps, 
detained and deported)Šwill have been sent, and it will 
not be forgotten.
10  Thus, it makes little difference that 
the offending employer will be ordered to cease and de-
sist, and that a cease-and-desi
st order will set the stage 
for contempt penalties should the employer reoffend.  

For the employer to do so, employees would have to re-
assert their Section 7 rights.  That is highly unlikely.  
Employees will recall, or will have learned from the lore 

of the shop, what happened the last time someone dared 
do so.  They will be unaware, probably, of the availabil-
ity of contempt proceedings were there to be a next time.  
And even if they are aware, they also would be aware 
that they face a double risk
 in taking concerted actionŠ
not just as employees asserting their Section 7 rights 
against a known violator of those rights, but as undocu-
mented immigrants at risk of deportation.  Thus, we 

agree with the Ninth Circuit™s observation that the risk of 
contempt penalties is ﬁslightﬂ because contempt proceed-
ings ﬁwould require a further complaint from an undoc-

umented employee who knew that filing a charge would 
                                                 8 See NLRB v. J. H. Rutter-Rex Mfg. Co.
, 396 U.S. 258, 263 (1969). 
9 Hoffman, supra, 535 U.S. at 154 (Breyer, J., dissenting). 
10 As the Board has observed, loss of employment is the ﬁcapital 
punishmentﬂ of the workplace.  A disc
harge demonstrates most sharply 
an employer™s power over employee
s.  Thus, discharging employees 
for asserting their rights under the Act 
is particularly likely to have a 
lasting coercive impact on the work force.  E.g., 
Michael™s Painting, 
Inc.
, 337 NLRB 860, 868 (2002), enfd. mem. 85 Fed. Appx. 614 (9th 
Cir. 2004). 
 MEZONOS MAVEN BAKERY
  381
immediately place his or her 
immigration status in jeop-
ardy.ﬂ11 It may be countered that fear
 of detection is a two-way 
street.  That is, an employer knowingly in violation of 

IRCA may hesitate to raise work-authorization status as a 
backpay defense, since in doing so it blows the whistle 
on itself as an IRCA violator.  Undocumented employ-

ees, realizing as much, may feel emboldened to risk as-
serting their Section 7 rights.  Perhaps, but we doubt it.  
Employees will also understand that their employer al-

ready may have realized, or 
may be anticipating, savings 
that offset the risk of IRCA penalties.  They will recog-
nize that even if their employer incurs those penalties, it 
will escape backpay liability, and most likely it will have 
enjoyed labor-cost savings as a result of employing un-

documented workers.
12  Realizing as much, employees 
may reasonably conclude that their employer may be 
perfectly willing to blow that whistle, and remain chilled 

from exercising their Section 7 rights. 
But the chilling effect does not stop there.  Authorized 
workersŠcitizens of the United
 States and legally resi-
dent aliensŠlikewise will be chilled when they see their 
employer retaliating with impunity against their cowork-
ers.  Such employees will not necessarily know that those 

coworkers are undocu
mented.  They will not necessarily 
grasp that they themselves ar
e differently situated reme-
dially and thus better protected
 in the exercise of their 
Section 7 rights.  But they 
will, necessarily, grasp the 
import of what they witness:  coworkers discharged for 
engaging in protected activities, with the only visible 

consequence a notice posted on a bulletin board.  Indeed, 
authorized workers may well be chilled even if they 
know that discharged coworkers are undocumented.  
Unless they are versed in labor law, they may not con-
nect the lack of effective re
medy to the discriminatees™ 
immigration status.  They may simply conclude that 
there is no effective remedy under the Act for what their 
employer did.  In sum, one purpose of a backpay order is 

to make all employees at a jobsite, regardless of whether 
they themselves were the target of unfair labor practices, 
ﬁmore confident in the exer
cise of their statutory 
                                                 11 See 
Felbro
, supra, 795 F.2d at 718Œ719.  In finding that an order 
to cease and desist and post a remedial notice is ﬁsufficient to effectuate 

national labor policy,ﬂ the Supreme Court relied on the threat of subse-
quent contempt sanctions.  
Hoffman, supra, 535 U.S. at 152.  Because 
employers of undocumented workers 
have so little reason to fear the 
prospect of those sanctions, we respectfully disagree with the Court™s 
view that cease-and-desist and notice-posting remedies suffice. 
12 See 
A.P.R.A. Fuel
, supra, 320 NLRB at 415 (stating that ﬁemploy-
ers . . . may consider the penalties of IRCA a reasonable expense more 
than offset by the savings of employing undocumented workers or the 
perceived benefits of union avoidanceﬂ). 
rights.ﬂ
13  One result of precluding backpay for undocu-
mented workers will be to make authorized workers 
less confident in asserting those rights.
14 3. Precluding backpay fragments the work force and 
upsets the balance of power between employers and em-
ployees.
  Protecting collective action is the bedrock poli-
cy on which the Act rests.  This is clear from the words 

of Section 7,
15 as well as the Supreme Court™s decision 
upholding the constitutionality of the Act: 
 Long ago we stated the reason for labor organizations.  

We said that they were organized out of the necessities 
of the situation; that a single employee was helpless in 
dealing with an employer; . . . that union was essential 
to give laborers opportunity to deal on an equality with 

their employer.
16  Citing that seminal decision, the Court has observed 
that ﬁexclud[ing]ﬂ undocume
nted aliens ﬁfrom protec-
tions against employer intimidationﬂ would create ﬁa 
subclass of workers without 
a comparable stake in the 
collective goals of their legally resident coworkers, 
thereby eroding the unity of all the employees and im-
peding effective collective bargaining.ﬂ
17  The Court™s 
observations in this regard were in support of its conclu-
sion that undocumented aliens are ﬁemployeesﬂ within 
the scope of Section 2(3).  In our view, however, to deny 

undocumented workers a backpay remedy is to exclude 
them from ﬁprotections against employer intimidationﬂ 
nearly as effectively as would denying them 2(3) status 

altogether, with the same erosion of employee unity.
18  That exclusion from the Act™s protection of collective 
action creates a powerful di
sincentive for undocumented 
                                                 13 Virginia Electric & Power Co. v. NLRB
, 319 U.S. 533, 541 
(1943). 
14 See 
A.P.R.A. Fuel
, supra, 134 F.3d at 58 (ﬁ[T]he lack of a backpay 
remedy would make undocumented workers an easy target for employ-
ers resisting union organization, and, 
thus, frustrate the rights of author-
ized U.S. workers under the NLRA. 
 An employer could intimidate 
United States citizens and other lawf
ul residents by 
targeting undocu-mented workers for antiunion discharges.ﬂ). 
15 All of the rights created by Sec. 7 involve collective actionŠthe 
right to organize; to form, join, or 
assist labor organizations; to bargain 
collectively; to engage in concerte
d activities for mutual aid and protec-
tion. 
16 NLRB v. Jones & Laughlin Steel Corp.
, 301 U.S. 1, 33 (1937) (cit-
ing American Steel Foundries v. Tri-City Central Trades Council
, 257 
U.S. 184, 209 (1921)). 
17 Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 892 (1984) (citing 
Jones & 
Laughlin Steel
, supra, 301 U.S. at 33). 
18 See id. at 911 (Brennan, J., dissen
ting) (criticizing 
ﬁthe disturbing 
anomalyﬂ created by the Court™s holding, on one hand, that undocu-
mented aliens are Sec. 2(3) employe
es entitled to the Act™s protection, 
and on the other that ﬁthese same 
alien employees are effectively de-
prived of any remedyﬂ). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  382 
employees to make common cau
se with their authorized 
coworkers. 
The resulting fragmentation of the work force along 
immigration lines harms all employees by impairing their 

ability to engage in collective action.
19 Authorized work-
ers, forced to organize with
out the mutual aid of their 
undocumented coworkers, ar
e denied the full freedoms 
of association and self-organization that the Act was in-
tended to foster.
20  The real-world consequence of deny-
ing an effective remedy under the Act to undocumented 

workers is that 
all
 workers suffer a diminution of their 
rights to pursue collective ba
rgaining and to engage in 
other activities for mutual aid and protection.
21 4.  
Precluding backpay removes a vital check on 
workplace abuses
.  The very employers most likely to be 
emboldened by a backpay-free prospect to retaliate 
against undocumented workers for concertedly protesting 
their terms and conditions of employment are the ones 

most likely to impose the worst terms and conditions.  It 
is no secret that many undo
cumented workers suffer un-
conscionable abuse at the ha
nds of their employers.  
They are often victims of wa
ge theft, minimum wage and 
overtime violations, health and safety violations, and 
even physical abuse.
22  By chilling protest, precluding 
                                                 19 As the Court has observed, ﬁcollective action would be a mockery 
if representation were made futile 
by interference with freedom of 
choice.ﬂ Jones & Laughlin Steel,
 supra, 301 U.S. at 34. 
20  Sec. 1 of the Act provides, inter alia: 
The inequality of bargaining powe
r between employees who do not 
possess full freedom of association 
or actual liberty of contract, and 
employers who are organized in the corporate or other forms of own-
ership association substantially bu
rdens and affects the flow of com-
merce. 
. . . . Experience has proved that protection by law of the right of employ-
ees to organize and bargain collectively safeguards commerce from 

injury, impairment, or interruption, and promotes the flow of com-
merce by . . . restoring equality of bargaining power between employ-
ers and employees. 
. . . . It is hereby declared to be the policy of the United States to eliminate 
the causes of certain substantial obstructions to the free flow of com-

merce and to mitigate and eliminate these obstructions when they 
have occurred by encouraging the pr
actice and procedure of collective 
bargaining and by protecting the exercise by workers of full freedom 

of association, self-organization, and designation of representatives of 
their own choosing, for the purpose of negotiating the terms and con-
ditions of their employment or other mutual aid or protection. 
21 Id. 
22 A.P.R.A. Fuel
, supra, 320 NLRB at 413Œ414 (ﬁBoth houses of 
Congress explicitly noted that . . . a
lien workers, out of desperation, 
will work in substandard conditions 
and for starvation wages.ﬂ) (citing 
IRCA™s legislative history).  See 
also, e.g., Rebecca Smith & Catherine 
Ruckelshaus, Solutions, Not Scapegoats:  Abating Sweatshop Condi-
backpay for undocumented 
workers reduces the likeli-
hood that such abuses will be confronted by concerted 
employee action.  The foreseeable result is a workplace 
culture in which, as the Board observed in 
A.P.R.A. Fuel
, the exploitation of such workers ﬁcan occur in secret and 
with relative impunity.ﬂ
23 B. We recognize, as the Board has before, that we must 
ﬁconsider with care [c]ongressional mandates in other 
areas of public policy.ﬂ
24  Under 
Southern Steamship Co. 
v. NLRB
, 316 U.S. 31 (1942), we are required to under-
take a ﬁcareful accommodationﬂ of the NLRA and 
IRCA.25  But we adhere to the view that holding wrong-
doing employers liable for backpay to undocumented 
discriminatees not only does not conflict with IRCA™s 

purposes, it supports them.
26  As Justice Breyer pointed 
                                                                              
tions for All Low-Wage Workers as
 a Centerpiece of Immigration Re-
form, 10 N.Y.U. J. Legis. & Pub. Pol™y 555 (2006Œ2007) (concluding 
that immigrant workers ﬁwork exceedi
ngly hard, often in situations of 
wage exploitation, discrimination, 
and exposure to life-threatening 
dangers on the job,ﬂ and that undocumented immigrant workers ﬁcan 
face especially staggering obstacles to obtaining even the basic necessi-

ties for survival, leaving them vulne
rable to exploitation by unscrupu-
lous employersﬂ); Annette Ber
nhardt, Siobhan McGrath, & James 
DeFilippis, The State of Worker Protections in the United States:  Un-
regulated Work in New York City
, 4/1/08 Int™l Lab. Rev. 135 (April 1, 
2008) (examining the ﬁprevalence and typesﬂ of noncompliance with 
labor law in New York City, and finding that ﬁimmigrants constitute 

the largest group of workers found in unregulated jobs,ﬂ that ﬁundocu-
mented immigrants and recent arrivals run the greatest risk of being 
subjected to workplace violations,ﬂ 
and that these violations include 
wage and hour violations, health and 
safety violations, denial of access 
to workers™ compensation, misclassi
fication, and even human traffick-
ing and forced labor). 
23 A.P.R.A. Fuel
, supra, 320 NLRB at 414. 
24 Id. at 410. 
25 Southern Steamship
, supra, 316 U.S. at 47.  
Southern Steamship
 does not require that the NLRA yiel
d automatically to other Federal 
statutes.  One commentator has ob
served, however, that when the 
NLRA and some other Federal statut
e potentially come into conflict, 
Federal labor policy consistently 
loses out.  Christopher David Ruiz 
Cameron, 
Borderline Decisions:  Hoffman Plastic Compounds, The 
New Bracero Program, and the Supreme Court™s Role in Making Fed-
eral Labor Policy
, 51 UCLA L. Rev. 1, 6 (2003) (ﬁIn selected cases, 
the Court has set up an apparent c
onflict between the NLRA and some 
other federal legislative scheme, then
 resolved that conflict by effec-
tively abrogating federal labor policy 
in favor of federal ‚other™ poli-
cy.ﬂ).
 26 See 
A.P.R.A. Fuel
, supra, 320 NLRB at 415:  ﬁ[W]e conclude that 
the most effective way for the Bo
ard to accommodateŠand indeed to 
furtherŠthe immigration policies I
RCA embodies is, to the extent 
possible, to provide the protections and remedies of the NLRA to un-
documented workers in the same manner as to other employees.  To do 

otherwise would increase the incentives for some unscrupulous em-
ployers to play the provisions of
 the NLRA and IRCA against each 
other to defeat the fundamental objectives of each.ﬂ 
The Board and some courts have previously found that IRCA™s leg-
islative history demonstrated Congre
ss™s intent that IRCA not be con-
strued to limit the Board™s reme
dial powers.  See id. at 414; 
Hoffman  MEZONOS MAVEN BAKERY
  383
out in his 
Hoffman
 dissent, Congress enacted IRCA ﬁto 
diminish the attractive force of employment, which like 
‚a magnet™ pulls illegal immigrants toward the United 
States.ﬂ27  That magnet has a supply-side ﬁpushﬂ and a 
demand-side ﬁpull.ﬂ  The availability of backpay awards 
would not increase the push on the supply side.  As Jus-
tice Breyer commonsensically observed, aliens cross the 

border to find work, not to gain the protection of the 
NLRA.
28  But the foreseeable result of precluding back-
pay will be to increase the pull on the demand side.  That 

pull is strong as it is.  Undocumented workers are attrac-
tive to certain unprincipled 
employers because their pre-
carious immigration status renders them vulnerable to 
exploitation.
29  Typically, they will work long hours, 
accept low wages, and tolerate unsafe conditions.
30  Now 
that they also come with 
a cost-free discharge guaran-
teeŠeven where, as here, the employer is a knowing 
IRCA violatorŠthe demand-side pull will be all the 

greater, directly contrary to
 Congress™s purpose in enact-
ing IRCA.
31 Of course, the most direct way to counteract the de-
mand-side pull is through vigorous enforcement of IRCA 
itself.  But it is or should be apparent that the double risk 
of IRCA penalties 
and NLRA backpay awards would 
reinforce deterrence, whereas precluding backpay awards 
would undermine the deterrent effect of IRCA penalties 
by creating offsetting savings.  Employers who knowing-

ly employ undocumented work
ers are aware that they 
risk IRCA penalties.  On the other hand, such employers 
                                                                              
Plastic Compounds, Inc. v. NLRB
, 237 F.3d 639, 646 (D.C. Cir. 2001) 
(stating that IRCA™s legislative hi
story ﬁshows that Congress did not 
intend the statute to limit the NLRA even indirectlyﬂ); 
A.P.R.A. Fuel
, supra, 134 F.3d at 55 (ﬁIRCA™s legislative history . . . demonstrates the 
intention to preserve the NLRA™s protection of and remedies for un-

documented workers.ﬂ).  We recognize, however, that the Supreme 
Court has rejected this view.  See 
Hoffman Plastic Compounds
, supra, 
535 U.S. at 149 fn. 4 (dismissing IRCA™s
 legislative history as ﬁa single 
Committee Report from one House of
 a politically divided Congressﬂ 
and a ﬁslender reed,ﬂ and stating that
 other courts have read the Report 
as merely endorsing the holding of 
Sure-Tan, Inc. v. NLRB
, 467 U.S. 
883 (1984), that undocumented aliens are ﬁemployeesﬂ under Sec. 2(3) 
of the Act). 
27 Hoffman Plastic Compounds
, supra, 535 U.S. at 155 (citing H.R. 
Rep. No. 99Œ682, at 45 (1986), reprinted in 1986 U.S.C.C.A.N. 5649). 
28 Id. 
29 See, e.g., Ames Alexander, 
Raeford Managers to Fight Charges
, Charlotte Observer, July 31, 2009 (reporting that current and former 
supervisors at a Greenville, South 
Carolina chicken processing plant said that the plant ﬁpreferred undoc
umented workers because they were 
less likely to question working conditions for fear of being deported or 
firedﬂ). 
30 See supra at fns. 48, 55. 
31 Conversely, ﬁ[i]f an employer re
alizes that there will be no ad-
vantage under the NLRA in preferri
ng illegal aliens to legal resident 
workers, any incentive to hire su
ch illegal aliens is correspondingly 
lessened.ﬂ  
Sure-Tan
, supra, 467 U.S. at 893. 
enjoy labor-cost savings.  Giving them immunity from 
backpay liability can only tilt the cost-benefit calculus in 
the direction of encouraging employers to run that risk.  
Thus, as the Board concluded in 
A.P.R.A. Fuel
, awarding 
backpay to undocumented workers not only accommo-
dates IRCA™s central purpose, it furthers that purpose.
32 C. By reducing illegal immigration, Congress sought 
through IRCA to protect the interests of U.S. citizens and 
authorized-alien workers.
33  As stated above, undocu-
mented immigrants, fearing detection and deportation, 
will work long hours, accept
 low wages, and tolerate 
substandard conditions.  Thus, they possess a competi-
tive edge in the labor marketŠparticularly in the market 
for unskilled laborŠover U.S. citizens and other author-

ized workers unwilling to submit to such exploitation.
34  Also, undocumented immigrants™ availability in a labor 
market tends to depress wages and working conditions 

for others in the same market.
35  By deterring employers 
from hiring undocumented immigrants, IRCA seeks to 
counteract these forces.  To
 the extent that precluding 
backpay awards encourages employers to hire undocu-
mented immigrants, it is at cross-purposes with IRCA 
and injures the welfare of 
citizen and authorized-alien 
workers.
36 D. 
The policy considerations outlined above also may be 
looked at from the 
viewpoint of law-abiding employers 
who must compete with IRCA violators.  By adhering to 
wage and hour laws and co
mplying with workplace safe-
ty standards, such employers typically shoulder higher 
labor costs than do those who employ unauthorized al-
iens.  In principle at least, IRCA seeks to level the play-
ing field by imposing costs on IRCA-violating employers 
                                                 32 320 NLRB at 415 (ﬁ[T]he most effective way for the Board to ac-
commodateŠand indeed to furtherŠthe immigration policies IRCA 
embodies is, to the extent possible, to provide the protections and rem-
edies of the NLRA to undocumented wo
rkers in the same manner as to 
other employees.ﬂ). 
33 H.R. Rep. No. 99-682, at 47 (1986), reprinted 
in 1986 
U.S.C.C.A.N. 5649, 5651. 
34 A.P.R.A. Fuel
, 320 NLRB at 413Œ414. 
35 ﬁ[A]cceptance by illegal aliens of jobs on substandard terms as to 
wages and working conditions can se
riously depress wage scales and 
working conditions of citizens and legally admitted aliens.ﬂ  
Sure-Tan
, supra, 467 U.S. at 892 (quoting 
De Canas v. Bica
, 424 U.S. 351, 356Œ
357 (1976)).  Or, as Judge Cudahy more colloquially expressed it, 

undocumented aliens™ ﬁwillingness to work for less means that Ameri-
can workers too must settle for less, 
or risk settling for unemployment.ﬂ  
Del Rey Tortilleria, Inc. v. NLRB
, 976 F.2d 1115, 1125 (7th Cir. 1992) 
(Cudahy, J., dissenting). 
36 These injuries are in addition to
 those inflicted on authorized 
workers in the exercise of their ri
ghts under Sec. 7.  See above, A.2, 
A.3. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  384 
in the form of civil penalties and criminal fines.  Shield-
ing IRCA violators from backpay liability tilts the field 
the other way.  As a matter of policy, and of simple fair-
ness, Government should not contribute, however unin-

tentionally, to helping law-breaking employers undercut 
their law-abiding competitors.  Awarding backpay to 
undocumented workers he
lps ensure that IRCA-
compliant employers ﬁdo not suffer a competitive disad-
vantage for their obedience to the law.ﬂ
37 Conclusion 
Although we are persuaded that an award of backpay 
to undocumented workers is beyond the scope of the 
Board™s authority under the Court™s 
Hoffman
 decision, 
we also remain convinced that the result in this caseŠan 
order relieving the employer of economic responsibility 

for its unlawful conductŠcan 
serve only to frustrate the 
policies of both the Act and our nation™s immigration 
laws.  In denying backpay to the undocumented workers 

in this case, therefore, we do not definitively shut the 
door on other monetary remedies, which have not been 
tested here.  It is arguable
, for example, that a remedy 
that requires payment by the employer of backpay equiv-
alent to what it would have owed to an undocumented 
discriminatee would not only be consistent with 
Hoff-
man,
 but would advance Federal labor and immigration 
policy objectives.  Such backpay could be paid, for ex-
ample, into a fund to make whole discriminatees whose 

backpay the Board had been unable to collect. 
Because of the procedural posture of this case, we do 
not examine such a remedy here.
38  However, we would 
be willing to consider in a future case any remedy within 
our statutory powers that would prevent an employer that 
discriminates against undocum
ented workers because of 
their protected activity from 
being unjustly enriched by 
its unlawful conduct. 
 Emily De Sa, Esq., 
for the General Counsel. 
Lloyd Somer, Esq., 
of New York, New York, for the Respond-
ent. 
Washington Square Legal Services, Inc., Mayra Peters-
Quintero, Esq.,  Tsedeye Gebreselassie, David Peterson, 
Hannah Roman, and Heding Yang, Law Students, New 
York, New York, 
and 
Marielena Hincapie, Esq., National 
Immigration Law Center, of Los Angeles, California, for 
the Charging Party. 
SUPPLEMENTAL DECISION 
STEVEN 
DAVIS, Administrative Law Judge. The general 
                                                 37 A.P.R.A. Fuel, supra, 134 F.3d at 57. 
38 See, e.g., 
Scepter Ingot Castings, Inc.
, 341 NLRB 997 (2004) 
(holding that the Board lacks jurisdiction to modify court-enforced 
orders), enfd. sub nom. 
Scepter, Inc. v. NLRB
, 448 F.3d 388 (D.C. Cir. 
2006). 
question presented is whether undocumented workers who are 
not legally authorized to work or be present in the United States 
but are nevertheless covered a
nd protected by the National 
Labor Relations Act (Act) are entitled to a backpay remedy. 
The specific issue to be decided is whether undocumented 
workers who have not engaged in 
fraud or criminal activity in 
violation of the Immigration and Reform Act of 1986 (IRCA) 
in obtaining or continuing their employment are entitled to 
backpay where their employer, in violation of that statute, hired 
and retained them knowing th
at they were undocumented. 
Procedural Background 
Based on a charge filed on March 5, 2003, by the Puerto Ri-
can Legal Defense and Educat
ion Fund (Charging Party), a 
complaint was issued on April 23, 2003, alleging that Mezonos 
Maven Bakery, Inc. (Respondent) 
discharged certain employ-
ees on February 12, 2003, because they concertedly complained 
to it concerning their supervis
or™s behavior toward them. 
Thereafter, on February 2, 2005, based on a settlement stipu-
lation executed by all parties, the Board issued its Decision and 
Order [unpublished] directing the Respondent to cease and 
desist from discharging employees because they complained to 
it about working conditions or because they otherwise attempt-
ed to improve their working conditions. The Respondent was 
ordered to offer unconditional re
instatement to Jose Antonio 
Quintuna Bermeo, Antonio Gon
zalez, Luis Marcelo Gonzalez 
Hurtado, Francisco Javier Joya
, Christian Palma, Miguel Quin-
tuna, and Jose Armando Sax-Guti
errez ﬁexcept that Respondent 
may avail itself of a compliance proceeding and therein attempt 
to establish that one or more of 
the alleged discriminatees is not 
entitled to an unconditional offer of reinstatement.ﬂ The Re-
spondent was also directed to 
make the employees whole for 
any lost wages and other benefits 
ﬁexcept that if the amounts, if 
any, due to the employees are not agreed to, a compliance pro-
ceeding will be commenced to litigate the amount of back pay 
due, if any, to said employees.ﬂ
1 The Respondent™s counsel stated
 here that the language con-
cerning the availability of a compliance proceeding was includ-
ed in the stipulation pursuant to his intention to raise a defense 
that the employees were not entitled to reinstatement or back-
pay pursuant to the Supreme Court™s decision in 
Hoffman Plas-tic Compounds, Inc. v. NLRB
, 535 U.S. 137 (2002). 
On March 15, 2005, the United States Court of Appeals for 
the Second Circuit entered its judgment enforcing the Board™s 
Order. On July 28, 2005, the Re
gional Director issued a com-
pliance specification (specification) setting forth the backpay 
owed for the seven employees, a
nd further asserting that back-
pay for six of the employees continues to run in the absence of 
a valid offer of reinstatement. Backpay was tolled for the sev-
enth employee, Miguel Quintuna, who had already been rein-
stated. 
The Respondent™s answer to the 
specification states that it 
could not make a valid offer of 
reinstatement to the employees 
or pay them backpay because it 
believed that they were not 
                                                 1 According to the General Counsel, three other employees named in 
the Order, Angel Bermeo, Marcos 
Bermeo, and Blanca Uruchina, have 
elected not to participate in this proceeding. 
 MEZONOS MAVEN BAKERY
  385
legally authorized to work in the United States pursuant to 
Hoffman, but even if it was required to do so, it offered them 
reinstatement in 2003, asking them
 at that time for proper doc-
umentation, but none presented 
the required documents. The 
Respondent therefore concluded that they were not legally au-
thorized to work in the United States and refused to reinstate 
them. 
Prior to the opening of the hear
ing, the Charging Party filed 
a Motion in Limine in which it as
ked that I exclude all inquiries 
into the employees™ 
documented status. The Respondent filed 
an opposition, and I issued an
 Order denying the motion. 
A hearing was held before me on January 31, February 1 and 
2, 2006, in Brooklyn, New York. During the hearing, the Re-
spondent sought to examine the employees about their docu-
mented status. Counsel for the Charging Party objected on the 
ground of their Fifth Amendment pr
ivilege against 
self incrimi-
nation. I adjourned the hearing and, pursuant to Section 
102.31(c) of the Board™s Rules a
nd Regulations, filed with the 
Board a recommendation that it issue an order requiring the 
employees to testify concerning these matters. 
While the recommendation was pending before the Board, 
counsel for the General Counsel
 moved to amend the specifica-
tion or her theory thereof to eliminate the issue of whether the 
discriminatees were 
documented. She stated that for the pur-
poses of this proceeding she ﬁwill proceed on the assumption 
that the discriminatees are undocum
ented. We have decided not 
to contest the issue of [the di
scriminatees™ documented] status 
in this proceeding for the purposes of expediting this matter.ﬂ 
Counsel for the General Counsel 
also moved that I withdraw 
my Recommendation to the Board. Counsel for the Charging 
Party responded that it took no position on the motions. Coun-
sel for the Respondent objected to the motions. I granted the 
motions and withdrew my recommendation to the Board. 
The hearing was resumed and closed on August 8, 2006. On 
the entire record,
2 including my observation of the demeanor of 
the witnesses, and after considering the briefs filed by all par-

ties, I make the following 
I.  FINDINGS OF FACT A.  The Respondent™s Failure to Request 
Documentation during the Employees™ Employment 
Shaye Lieberman functions as 
the Respondent™s president, 
running the operation and handling employee-related issues. 
His wife owns the business, an
d Alex Izhak, the Respondent™s 
manager and admitted supervisor, reports to Lieberman. 
Of the approximately 20 production workers employed by 
the Respondent, the seven employ
ees involved here were em-
ployed the longestŠincluding Jo
ya and Miguel Quintuna for 8 
years and Jose Bermeo for 5 years. The seven employees made 
bread in the Respondent™s wholes
ale bakery. They worked 65 
to 75 hours in a 6-day workweek. None received pay at a higher 
rate for working more than 40 hours per week. They were dis-
charged on February 12, 2003. 
Lieberman testified that he kne
w that the Respondent is le-
                                                 2 The General Counsel™s unopposed motion to correct the transcript 
is hereby granted as set forth in GC Exh. 14. 
gally required to verify that its workers are lawfully entitled to 
work in the United States by examining evidence of identify 
and employment eligibility and completing INS Form I-9, 
which must be completed and si
gned by the employee and the 
employer within 3 days of the em
ployee™s hire. He stated that, 
consistent with such understandi
ng, when the seven employees 
were hired he asked each for 
documentation which would sup-
port the completion of the I-9 form. They did not provide such 
documentation at their hire. He stated that he asked them for 
such documentation three or f
our times thereafter during the 
course of their employ. Each time they said that they would 
produce the papers but did not. He conceded that none present-
ed any fraudulent documents 
concerning their immigration 
status.3 Lieberman stated that although none presented any of the re-
quired documents he permitted them to work. Lieberman did 
not terminate them after 3 days 
of work, he did not receive a 
receipt for the application of such documents from any of the 
employees, and they were not discharged after 90 days of work 
for not presenting the actual doc
uments, as required by IRCA. 
In contrast, the Respondent™s 
other approximately 11 workers 
presented the documents required by
 the I-9 form at the time of 
their hire. 
Contradicting Lieberman™s testimony, the seven employees 
testified consistently that when 
they were hired they were not 
asked to produce such documents as a social security card, birth 
certificate, passport, driver™s 
license, or any other documents, 
and none presented any of the 
above documents on his own to 
the Respondent. However, four em
ployees, Jose Antonio Quin-
tuna Bermeo, Antonio Gonzalez
, Luis Marcelo Gonzalez Hur-
tado, and Francisco Javier Joya
, were asked for certain docu-
mentation during their employment, as will be discussed below. 
The other three workers were not asked for documentation 
during their hire. None were asked to sign any paperwork either 
at hire or during their employment. 
I cannot credit Lieberman™s testimony that at the time of the 
hire of the seven employees he
 requested valid documentation 
to support their documented stat
us. Thus, the seven employees 
each credibly testified that none was asked for such documenta-
tion by Lieberman or anyone else at the time of their hire. In 
addition, the four employees who were asked for documenta-
tion during their employment presented papers which should 
not have been accepted but were, such as passports and a photo 
identification card from countries
 other than the United States. 
Moreover, regardless of whether 
the employees were asked for 
documentation and did not produ
ce it, the Respondent violated 
IRCA by hiring them and cont
inuing to employ them without 
receiving the proper documentation. 
                                                 3 Lieberman also hired another 
employee, Marco Bermeo, without 
receiving documentation of his immigration status. Lieberman later 
sponsored him for a visa. Thereafter,
 Bermeo was discharged with the 
seven employees and was an alleged 
discriminatee but elected not to 
participate in this matter. Lieberma
n subsequently rehired Bermeo but 
did not ask for or receive documen
tation of his immigration status 
because of his sponsorship filing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  386 
B.  The Requests for and Offers of Reinstatement 
1.  The facts 
The specification alleges that
 the backpay period for Jose 
Antonio Quintuna Bermeo, Ant
onio Gonzalez, Luis Marcelo 
Gonzalez Hurtado, Francisco Javier Joya, Christian Palma,  and 
Jose Armando Sax-Gutierrez begi
ns on February 12, 2003, the 
date of their discharge, and continues to run in the absence of a 
valid offer of reinstatement. The specification also asserts that 
the backpay period for Miguel Quintuna begins on February 12, 
2003, and terminates on March 5,
 2003, the date he was rein-
stated by the Respondent. The General Counsel argues that no 
valid offer of reinstatement has been made to any of the em-

ployees. 
The Respondent™s answer states 
that it could not make a val-
id offer of reinstatement to the employees because it believed 
that they were not legally authorized to work in the United 
States. The answer further states
 that even if the Respondent 
was required to make an offer of
 reinstatement, it did so in 
2003 when it told them that they would be reinstated upon their 
presentation of proper documenta
tion establishing their identi-
fication and eligibility to work in the United States. However, 
none presented proper documentation and it therefore conclud-
ed that they were not legally authorized to work in the United 
States and refused to reinstate them. 
The issues therefore are whether the Respondent was re-
quired to make offers of reinstatement to the employees and if 
so, whether it has made valid offers. 
One or 2 weeks following their discharge on February 12, 
2003, the employees visited the 
Respondent in two consecutive 
weeks in order to obtain their pay for the period that they 
worked until their discharge. They received their pay without 
incident, but they did not reque
st, and were not offered rein-
statement at those times. 
None of the employees received any letters from the Re-
spondent offering them reinstat
ement. In March, 2003, an ap-
pointment was made with the 
Respondent by counsel for the 
Charging Party or by a workers group, either Asociacion Tep-
eyac De New York or the Latin American Workers Project, for 
the men to return to the plant and meet with the Respondent in 
order to attempt to obtain reinstatement. The workers returned 
to the plant twice for that purpose. 
Regarding the first meeting, Lieberman testified that he re-
ceived a letter from Asociacion Tepeyac pursuant to which he 
agreed to meet only with Jared, a representative of one of the 
workers™ groups. After making this appointment but prior to the 
arrival of the workers, the charge in the underlying case was 
filed on March 5 and Lieberman was served with a copy of the 

charge. When the seven employees arrived with Jared, Lieber-
man refused to meet with the workers as a group. Lieberman 
stated that although he was inte
rested in having the men return 
to work, he refused to speak to them at that time, did not offer 
them reinstatement, and admittedly sent the workers away, 
telling them to contact him and 
that he would meet with them 
individually. He did not ask th
em for any contact information 
which would enable him 
to contact them later.
4 Lieberman™s testimony is somewhat different than that of the 
employees. They stated that when they arrived with Jared at the 
shop in March, 2003, manager Izha
k said that he did not wish 
to speak to Jared, but would speak to the workers. The employ-
ees insisted that Jared be present as he was needed to translate 
what was being said. Izhak refused to speak to the men with 
Jared and they left. 
About one week later, pursuant 
to an appointment with the 
Respondent, the men returned with Oscar and Javier from the 
above worker organizations. Izhak asked them to go to the of-
fice one at a time. 
Lieberman testified that at the meetings with the seven em-
ployees he offered to reinstate 
each of them if they produced 
proper documentation as to their 
immigration status. He stated 
that the seven employees ﬁtrigg
eredﬂ a wage and hour investi-
gation undertaken by the New York State Attorney General in 
which their wages and hours were 
subject to examination. That 
investigation began in 2003 at a
bout the same time as the in-
stant Board case. Lieberman conceded that the employees here 
caused him ﬁa lot of trouble.ﬂ Ho
wever, he denied asking the 
seven employees for immigration 
documentation in retaliation 
for the filing of the charge with the Board. 
Each of the seven employees testified that at their meetings, 
Lieberman had no forms with him for them to fill out, they 
were not asked to sign anything, and he took no notes. Each 
employee™s version of his meeti
ng with Lieberman is set forth 
below. Jose Antonio Quintuna Bermeo 
Jose Antonio Quintuna Bermeo stated that about 3 years af-
ter his hire in April 1998, Manager Izhak asked him for identi-
fication. Bermeo gave him a co
py of his passport which was 
issued by a country other than the United States. Izhak said that 
that was enough. 
At the March 2003 interview, 
Lieberman asked Bermeo what 
he was doing there. Bermeo asked to be reinstated. Lieberman 

told him that he must bring a ﬁsocial security, I don™t care 
whether it™s real or fake,ﬂ and that
 he could return to work if he 
presented that document. Lieberman did not state a deadline 
within which it had to be submitted. Bermeo asked Lieberman 
why he was asking for that document now inasmuch as he did 
not request it when he began work. Lieberman answered that all 
the employees who work downstairs have social security num-
bers and ﬁpapers.ﬂ Bermeo re
minded him that he worked up-
stairs, and Lieberman replied th
at ﬁpositions are taken upstairs 
too.ﬂ Lieberman then said that 
this is his country and his busi-
ness and he could do as he pleased. 
Thereafter, Bermeo did not pr
esent the requested documents. 
However, a few weeks later he returned to the plant with dis-
chargee Antonio Gonzalez and met with Izhak. Gonzalez asked 
to be reinstated, and was told th
at all vacant positions had been 
filled. When Bermeo persisted, Izhak told him that he should 
bring a social security number,
 and he would be reinstated. 
                                                 4 In this connection, the employees did not give their home address 
or phone number, if they had one, to the Respondent during their em-

ploy, and they were not asked to supply that information. 
 MEZONOS MAVEN BAKERY
  387
Bermeo asked why he asked fo
r such documents now and not 
when he was hired. Izhak then 
said that he should ﬁdrop the 
lawsuit and then my position will
 be there for me.ﬂ (On March 
5, 2003, a charge was filed alleging the unlawful discharge of 
the night shift employees). Be
rmeo protested that he knew 
nothing about a lawsuit. Izhak said
 that he would think about it 
and asked Bermeo to call him the next day. 
The following day, Bermeo called and identified himself to 
the secretary who shortly thereafter informed him that Izhak 
was not present. Izhak did not re
turn the call. Bermeo placed 
calls in the following 2 days but was told on each occasion that 
Izhak was not there. Bermeo did not present a social security 
card or number thereafter. 
Antonio Gonzalez Antonio Gonzalez stated that about 2 years after he was 
hired in February 2000, manager Izhak told him to bring in 
ﬁany type of identification ticket.ﬂ Thereafter, Gonzalez 
showed Izhak his passport from a
nother country. Izhak said that 
it was ﬁenough.ﬂ 
At his interview with Lieber
man in March 2003, Gonzalez 
was asked if he wanted to return
 to work. Gonzalez said he did. 
Lieberman told him to return within two days with his social 
security number. Gonzalez rep
lied ﬁo.k. That was fine.ﬂ 
Lieberman asked if he understoo
d and Gonzalez said he did. 
Gonzalez did not return with the number but about one 
month later he visited the shop 
with Jose Antonio Quintuna 
Bermeo, another dischargee. Bermeo asked Izhak if he could be 
reinstated and was told that he
 could not return because new 
employees had taken his job. 
Gonzalez did not return to the plant and did not contact the 
Respondent thereafter because he 
believed that the Respondent 
did not act in good faith because (a) Lieberman spoke in an 
ﬁupsetﬂ manner and did not say that he had a job for him even 
if he brought his social security card and (b) he was told by a 
friend who was a current employ
ee that new employees had 
been hired and were performing the same work he had been 

doing. Luis Marcelo Gonzalez Hurtado 
Luis Marcelo Gonzalez Hurtado stated that eight days after 
he began work in March 2002, Izhak asked him for an identifi-
cation card, and also asked if he
 had a passport. Hurtado gave 
him his passport which was issued by a country other than the 
United States. 
In March 2003, Hurtado met with Lieberman accompanied 
by coworkers Palma and Jose Antonio Quintana Bermeo. 
Lieberman asked them what they wanted. They asked whether 
it was possible to obtain reinstat
ement. Lieberman replied that 
if they presented a social security card and an identification 
card they could return to work, but if they could not present 
those documents they could not be
 employed there. He did not 
set a deadline for the production of those documents. The men 
asked why he requested those 
papers, and Lieberman replied 
that it was a new rule or new law. 
The workers then asked whether the employees currently 
employed had presented those documents. Lieberman said they 
had. The three men then requested that Lieberman prove that 
those then employed had produced
 their papers, asking to be 
shown their social security cards and identification cards. 
Lieberman then reacted in a ﬁstrange wayﬂ and told them to 
leave. Hurtado did not thereafter present the documents re-
quested, nor did he return to the Respondent™s premises or at-
tempt to contact it. 
Hurtado testified that following the meetings that day, he 
learned from the other six employees that all of them had been 
asked to present social security cards and identification cards. 
Francisco Javier Joya 
Francisco Javier Joya stated th
at about 5 years after his hire 
in 1995, Izhak asked him to present identification. Joya showed 
him a military photo identification card from a country other 
than the United States. 
At his March 2003 interview, 
Lieberman asked him what he 
wanted, and Joya responded that
 he wanted reinstatement. 
Lieberman told him to bring in 
a social security number and he 
would be reinstated the next day. Joya replied that he had been 
employed for 7 years and ﬁfor the first time you are asking for a 
social security number.ﬂ Lieberman repeated that if he brought 
a social security card he would be working tomorrow.
5 Joya 
replied ﬁlet™s leave it at that,ﬂ answering in that way because he 
believed that Lieberman™s offer was not a ﬁrealﬂ job offer since 
he had a sarcastic ﬁfacetiousﬂ gr
in as if he was making fun of 
him. Joya did not present a social security card or number 
thereafter. 
Christian Palma 
Palma, who was hired in J
une 2002, was interviewed in 
March 2003 by Lieberman. Palma was accompanied by co-
worker Javier Joya who translated. 
Lieberman asked Palma if he 
brought ﬁthe papers.ﬂ Palma 
asked ﬁwhat papers?ﬂ Lieberman 
replied ﬁsocial security, pass-
port, license, identification from 
his country,ﬂ adding ﬁit didn™t 
matter if it was false.ﬂ Palma answered that he did not have 
those documents with him at that time, and Lieberman said that 
ﬁthere is nothing I can do.ﬂ Palma never brought such docu-
ments to the Respondent. He di
d not contact the Respondent 
thereafter about obtaining rein
statement essentially because 
Lieberman did not say that he wo
uld be reinstated, and while he 
spoke to Palma he was smiling which Palma interpreted as an 
attempt to humiliate him. 
Palma stated that although he we
nt to this interview believ-
ing that he would be offered re
instatement, Lieberman did not 
make such an offer. 
Miguel Quintuna 
Quintuna began work in 1995. He
 was late arriving at work 
on February 12, 2003, and was not 
present when his co-workers 
were discharged. He 
was told by Izhak that his fellow employ-
ees were not needed and were fi
red. Quintuna™s brother, Jose 
Antonio Quintuna Bermeo, was 
one of those fired. Izhak 
warned Quintuna that if he left he could not return. Neverthe-
less, Quintuna left the premises
 without working that night. 
When Quintuna picked up his last paycheck in late February, 
he was asked by Izhak whether he
 wanted to return to work. 
                                                 5 Joya testified inconsistently th
at Lieberman did not say when he 
could return to work if he pr
esented a social security card. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  388 
Quintuna asked if there was any problem, and Izhak said there 
was none. Quintuna asked to think about it and the following 
day called Izhak and said that he
 would return to work. He was 
reinstated on March 5.
6 When he came back to work he was not 
asked for any documents such as a social security card, birth 
certificate or passport, and he
 did not present any such docu-
ments on his own. 
About 1 month after his return to work, Lieberman ap-
proached Quintuna at his workstation and asked him where his 
brother was. Quintuna said th
at he was at home. Lieberman 
then grasped Quintuna™s shirt 
or lapels and shook them back 
and forth saying: ﬁI don™t want to see your brother because if he 
comes here he™s going to cause trouble for me.ﬂ Lieberman 
then lightly tapped Quintuna on both cheeks, saying ﬁI do not 
want your brother anymore,ﬂ or ﬁtell your brother not to come 
again to the bakery.ﬂ
7 Quintuna said that he would speak to his 
brother. Quintuna continued to work for the Respondent until 
about August 2004. 
The Charging Party argues that Lieberman™s lack of good 
faith in asking the former employees for proof of documented 
status is shown by his reinsta
ting Quintuna without asking for 
such proof. It asserts that the Respondent was thus motivated to 
reinstate him and not the other workers because Lieberman 
regarded his brother and the others as troublemakers. In this 
connection, both Quintuna and 
Marcos Bermeo who was also 
reinstated told Lieberman 1 day after the walkout that they did 
not want to leave work, but had been threatened to do so by 
other workers.8 The implicatio
n is clear that the Respondent 
was not interested in reinstating troublemakersŠthose who 
asserted their rights under the Act. 
Lieberman testified that he did not ask Quintuna for docu-
mentation upon his rehire beca
use he ﬁsponsoredﬂ him for a 
visa during his employ.
9 I was not cited to any authority hold-
ing that the Respondent is relieved
 of its obligation to verify the 
employee™s documented status upon 
rehire because he is being 
sponsored for a visa. 
Jose Armando Sax-Gutierrez 
Sax-Gutierrez began work in 
September 2002. He attempted 
to obtain reinstatement in February 2003 before his coworkers 
returned to the plant for that purpose. Sax-Gutierrez went to the 
plant 2 weeks after his discharge 
and told Izhak that he needed 
his job back. Izhak replied that 
he would need identification, 
and asked that he call the next day. The following day Sax-
Gutierrez called, identified himself and asked the secretary to 
speak to Izhak. She said that she would get Izhak, but 5 minutes 
later she told Sax-Gutierrez that Izhak did not know who he 
                                                 6 The Respondent™s answer admits the specification™s allegation that 
he was reinstated on March 5. 
7 Quintuna™s pretrial affidavit did 
not mention that he was struck by 
Lieberman, but it did state that Lieberman was ﬁvery upset.ﬂ Quintuna 
did not protest his treatment and c
ontinued to work thereafter without 
seeking medical attention, filing a 
police report or bringing a lawsuit. 
8 Lieberman™s affidavit. C.P. Exh. 2, par. 11. 
9 I sustained an objection to quest
ions of Quintuna about the Re-
spondent™s alleged sponsorship base
d on his Fifth Amendment refusal 
to answer questions, Rule 102.31(c
), but permitted the Respondent to 
make an offer of proof. 
was. 
At his interview with Lieberman in March 2003, Sax-
Gutierrez said that he needed his 
job. Lieberman replied that he 
needed a social security number, but did not say when it had to 
be supplied. Sax-Gutierrez did no
t answer, but left because he 
believed that Lieberman ﬁignoredﬂ him by not looking directly 
at him when he spoke to him. Sax-Gutierrez did not present a 
social security card or contact the Respondent thereafter be-
cause he believed that Lieber
man was making fun of him by 
ignoring him, as Izhak ha
d, as described above. 
2.  Analysis and discussion 
The only alleged offers of reinstatement made by the Re-
spondent occurred shortly after th
e discharges of the employees 
in February 2003 at a time when 
it was not legally obligated to 
make such alleged offers. The Board™s Order, issued 2 years 
later, in February 2005, directed
 the Respondent to make offers 
of reinstatement. It did not make any such offers at that time, 
but relies on the meetings it ha
d with employees two years 
earlier to support its belief th
at they were undocumented be-
cause they did not present any documentation after being asked 
to do so, and for that reason refused to reinstate them.
10 I credit the testimony of the employees concerning their ver-
sions of the meetings with Lieberman. Most of the testimony 
was undenied. In addition, they 
testified consistently concern-
ing what was asked of them. 
Hoffman did not disturb the conditional reinstatement part of 
the order in A.P.R.A
. Fuel Oil Buyers Group
, 320 NLRB 408, 
417 (1995), enfd. 134 F.3d 50, 56 (2d Cir. 1997), in which the 
employer that hired employees knowing that they were undoc-
umented was required to offer im
mediate and full reinstatement 
to the workers ﬁprovided that they complete, within a reasona-
ble time, INS Form I-9, including the presentation of the ap-
propriate documents in order to 
allow the employer to meet its 
obligations under IRCA.ﬂ It is first questionable whethe
r the Respondent™s alleged of-
fers of reinstatement in Marc
h, 2003 afforded them the ﬁrea-
sonable timeﬂ under 
A.P.R.A.
 to produce valid immigration 
documents, particularly since th
e evidence does not permit a 
finding that it intended to keep its offer open for a ﬁreasonable 
period of timeﬂ or that it so
 informed the dischargees. 
County Window Cleaning Co
., 328 NLRB 190, 199Œ200 (1999). In this 
regard, Lieberman told Gonzalez to return within 2 days with 
his social security number. He told Joya to bring a social secu-
rity card the next day, and when told by Palma that he had no 
papers with him, said that th
ere was nothing he could do. The 
implication is that if Gonzalez,
 Joya and Palma did not present 
such documentation at that time th
ey would not be reinstated.  
In this connection I am aware that Lieberman did not set a 
deadline with Bermeo, Hurtado and Sax-Gutierrez for the 
presentation of their documents. 
The assumption applied in this case that the seven employees 
were undocumented at the time of 
the hearing does not answer 
the question concerning the Res
pondent™s obligation, first to 
                                                 10 The Respondent does not claim th
at it had no contact information 
for the dischargees. It could have communicated with their representa-

tives as had been done 2 years earlier. 
 MEZONOS MAVEN BAKERY
  389
validly offer reinstatement and then to leave those offers open 
for a reasonable time within which they must present proof of 
documentation. Those obligatio
ns have not been met. 
An employer™s offer of reinstatement must be specific and 
unequivocal in order to toll backpay. 
Midwestern Personnel 
Services, 346 NLRB 624, 624 (2006); 
A-1 Schmidlin Plumbing 
Co., 313 NLRB 191, 192 (1993). An employer is relieved of its 
duty to reinstate only when a prop
er offer is made and unequiv-
ocally rejected by the employee. 
L.A. Water Treatment
, 263 
NLRB 244, 246 (1982). If an offer of reinstatement is not a 
bona fide offer, or one made in good faith, or ﬁdesigned to pre-
vent reinstatementﬂ it 
will not toll backpay. 
Murray Products, 
228 NLRB 268, 269 (1977). The employer bears the burden of 
proving that a reinstatement offer was valid. 
Marlene Industries 
Corp., 234 NLRB 285, 288 (1978). Any ambiguity in the ex-
planation of the offer is c
onstrued against the employer. 
A.P. 
Painting & Improvements, Inc.,
 339 NLRB 1206, 1208 (2003). 
Counsel for the General Counsel
 argued at hearing that the 
offers of reinstatement were not
 valid for two reasons. First, 
although she concedes that an employer is required to demand 
proof of documented status in order to fulfill its obligation un-
der IRCA, she argues that the Respondent did not make its 
request for documents for that reason. Rather, she argues that 
the demand was made for an illegitimate purposeŠbecause the 
Respondent believed that the 
employees were undocumented it 
requested the documents knowing 
that they could not be pro-
duced, thereby ensuring that the employees could not be rein-
stated. 
The General Counsel further argued that for an employer to 
legitimately make a demand fo
r immigration documentation, 
the purpose of the request must be because it sought to comply 
with the requirements of IRCAŠthat it hire employees lawful-
ly entitled to work in the United States. Here, however, by con-
ditioning reinstatement upon providing proof of documented 
status, the Respondent™s true motive was not to comply with the 
provisions of IRCA. 
The General Counsel asserts that the Respondent™s lack of 
good faith is demonstrated in its permitting employees Marco 
Bermeo and Miguel Quintuna to return to work without pre-
senting any proof of their docum
ented status. If the Respondent 
was sincere in its efforts to co
mply with IRCA it would have 
asked them to present proof of 
documentation prior to reinstat-
ing them. I agree with the Ge
neral Counsel. Lieberman™s argu-
ment that it did not do so because it ﬁsponsoredﬂ them for a visa 
was not supported by any evidence that it was relieved of its 
obligation to demand documentation because it sponsored 
them. It should also be noted th
at the Respondent demonstrated 
no interest in complying with IRCA prior to the filing of the 
charge inasmuch as it did not discharge any of the employees 
when they failed to present documentation at their hire or dur-
ing their employment. 
The Respondent™s lack of good faith
 is also demonstrated by 
Lieberman™s telling Bermeo that he must present a ﬁsocial secu-
rityﬂ which could be real or false, and his telling Palma that he 
should present certain documentati
on and he did not care if it 
was false.11 It should also be noted that Lieberman asked Palma 
to present identification from a foreign country which is not 
among the documents listed on INS Form I-9 as an acceptable 
demonstration of identity or work eligibility. 
Regal Recycling, 
Inc., 329 NLRB 355, 356 (1999). 
The Respondent™s lack of good faith is further shown in 
Bermeo™s testimony that the Lieberman claimed that he had 
filled all vacant positions and therefore none were available, 
and in Izhak™s avoiding the calls
 of Bermeo and Sax-Gutierrez. 
Bermeo also gave uncontradicted
 testimony that when he re-
quested reinstatement, admitted supervisor Izhak told him that 
all positions had been filled and that if he wanted reinstatement 
he should ﬁdrop the lawsuit.ﬂ An 
offer to reinstate an employee 
conditioned on his withdrawal of a charge is not valid and con-
stitutes a refusal to reinstate. 
Midwest Hanger Co., 221 NLRB 911, 914 (1975); 
Amsterdam Wrecking & Salvage Co.,
 196 
NLRB 113, 116 (1972). Such comments undermine and con-
tradict the Respondent™s claim that it would reinstate the em-
ployees if they presented proper documentation. 
In addition, Lieberman™s comment to Quintuna that he did 
not want his brother Jose Bermeo to return to work because he 
would cause ﬁtroubleﬂ for the Respondent is further evidence 
that the Respondent had no intention of reinstating the dis-
chargees. As set forth above, 
Quintuna and Marcos Bermeo, 
both of whom were reinstated, were identified by Lieberman as 
unwilling participants in the walkout. 
I accordingly find and conclude that valid offers of rein-
statement have not yet been made to the seven employees, and 
that backpay has not been tolled
. The remainder of this Deci-
sion deals with whether the employees are entitled to backpay, 
and the calculations of the prope
r amount of back
pay due them. 
C.  Undocumented Workers as Employees 
and the Backpay Remedy 
The principal issue here involves the statutory rights of un-
documented workers who are prohibited from entering the 
United States and working here
 but who are nevertheless em-
ployed by willing employer
s. Although undocumented workers 
are provided the same rights u
nder the Act, the Respondent, 
relying on 
Hoffman, argues that the remedies available to them 
do not include backpay. 
1.  The state of the law prior to 
Hoffman A brief history of the state of the law as it relates to the cov-
erage by the Act of undocumented workers, and whether back-
pay is an appropriate remedy will help in the analysis of these 
issues. 
It has consistently been held
 that undocumented workers are 
ﬁemployeesﬂ within the meaning of Section 2(3) of the Act and 
that they are entitled to its protections. 
Sure-Tan, Inc. v. NLRB,
 467 U.S. 883, 891 (1984); 
Concrete Form Walls, Inc
., 346 
NLRB 831, 833 (2006). In finding that undocumented workers 
are protected by the Act, the Supreme Court in 
Sure-Tan noted 
                                                 11 In this connection I am aware th
at Hurtado testified that he was 
told that Lieberman asked all the empl
oyees to present a social security 
card and identification card, valid form
s of identification, but I find for 
the reasons set forth above, that the offers of reinstatement were not 

valid.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  390 
that the Immigration and Nationa
lity Act (INA) did not make it 
unlawful for an employer to hire an undocumented worker and 
that the employment relationshi
p between an employer and an 
undocumented worker was not illegal under the INA. The 
Court observed that the ﬁappli
cation of the NLRA helps to 
assure that the wages and empl
oyment conditions of lawful 
residents are not advers
ely affected by the competition of ille-
gal alien employees who are not 
subject to the standard terms 
of employment.ﬂ It held that the ﬁBoard™s enforcement of the 
NLRA as to undocumented aliens is therefore clearly reconcil-
able with and serves the purpo
ses of the immigration laws.ﬂ 
467 U.S. at 894. 
The Court stated that ﬁif an employer realizes that there will 
be no advantage under the NLRA in 
preferring illegal aliens to 
legal resident workers, any incentive to hire such illegal aliens 
is correspondingly lessened. In turn, if the demand for undocu-
mented aliens declines, there may then be fewer incentives for 
aliens themselves to enter this country in violation of the feder-
al immigration laws.ﬂ 467 U.S.
 at 893Œ894. The Court further 
noted that ﬁif undocumented al
ien employees were excluded 
from participation in union activities and from protections 
against employer intimidation, there would be created a sub-
class of workers without a comparable stake in the collective 
goals of their legally resident 
coworkers, thereby eroding the 
unity of all the employees a
nd impeding effective collective 
bargaining.ﬂ 467 U.S at 892. In this respect, the Supreme Court 
recognized that ﬁ[a]cceptance by illegal aliens of jobs on sub-
standard terms as to wages a
nd working conditions can serious-
ly depress wage scales and wo
rking conditions of citizens and 
legally admitted 
aliens; and employment of illegal aliens under 
such conditions can diminish the 
effectiveness of labor unions.ﬂ 
467 U.S. at 892. 
The Court noted that compliance proceedings must take into 
consideration ﬁthe objective of deterring unauthorized immigra-
tion that is embodied in the INA.ﬂ 467 U.S. at 903. The Court 
held that in order to be eligible for backpay, employees must be 

available for work. It found that
 the Sure-Tan employees were 
not available for work ﬁduring an
y period when 
they were not 
lawfully entitled to be present and employed in the United 
States.ﬂ Since the undocumented 
workers were deported after 
being reported to the INS, the Court considered them unavaila-
ble for work and rejected their backpay awards because they 
were based on a conjectural 
6-month period that was beyond 
the statutory authority of the Board to make. The Court further 
held that any other award with
out the ﬁlawfully presentﬂ re-
quirement would provide workers with an incentive to re-enter 
the country illegally in violation of the INA. 
Justice Brennan wrote for the dissent in arguing that ﬁonce 
employers, such as petitioners, realize that they may violate the 
NLRA with respect to their undocumented alien employees 
without fear of having to recompense those workers for lost 
backpay, their ‚incentive to hire such illegal aliens™ will not 
decline, it will increase. And 
the purposes of both the NLRA 
and the INA that are supposedly se
rved by today™s decision will 
unquestionably be undermined.ﬂ 467 U.S. at 912. 
The Court did not decide whether an undocumented worker 
who is not deported and remains 
in the United States after be-
ing terminated in violation of 
the Act is considered available 
for work and therefore entitled to
 backpay. In this respect, both 
the Second Circuit and the Nint
h Circuit Courts of Appeals 
interpreted 
Sure-Tan
 as applying only to awards of backpay to 
undocumented workers who have left
 the country, and held that 
when those workers remain in the United States after their ille-
gal termination, they are entitled to backpay. 
A.P.R.A. Fuel Oil 
Buyers Group, Inc
., 134 F.3d 50, 56 (2d Cir. 2001); 
Local 512, Warehouse & Office Workers™ Union v. NLRB (ﬁFelbroﬂ),
 795 
F.2d 705, 719Œ720 (9th Cir. 1986). 
The Felbro court noted that it was ﬁimprobableﬂ that provid-
ing backpay to undocumented workers who continued to work 
during the backpay period would en
courage illegal entry or re-
entry to the United States. ﬁIndeed, equalizing the backpay 
liability for unlawful acts agai
nst undocumented and American 
workers could deter employ
ers from hiring undocumented 
workers and thus marginally reduce illegal entry to the United 
States.ﬂ 795 F.2d at 720. It concluded that awarding backpay to 
undocumented workers ﬁpromotes the underlying aims of the 
NLRA and does not detract from the purposes of the INA.ﬂ 795 
F.2d at 722. However, the Seventh Circuit Court of Appeals in 
Del Ray Tortilleria, Inc. v. NLRB, 
976 F.2d 1115, 1119 (7th Cir. 1992), 
reached the opposite result, holding that inasmuch as undocu-
mented workers had no right to be present in the United States 
and therefore had no right to employment, they suffered no 
harm in not being 
awarded backpay. 
IRCA, enacted in 1986, for the 
first time made the employ-
ment of undocumented workers ill
egal. The statut
e ‚ﬁforceful-
ly™ made combating the employment of illegal aliens central to 
‚the policy of immigration law.™ﬂ 
Hoffman, 535 U.S. at 149 
(2002). It sought to accomplish th
at goal by deterring the em-
ployment of undocumented work
ers by imposing penalties on 
those who hire them. 
Accordingly, IRCA placed the burden on employers to verify 
that their employees possessed 
certain qualifying documenta-
tion in order to be legally employed in the United States. IRCA 

provides for sanctions against employers of undocumented 
workers as the ﬁprincipal method of eliminating the job oppor-
tunities that entice unskilled, illegal immigrant labor to the 
United States.ﬂ 
A.P.R.A. Fuel Oil Buyers Group, Inc
., 134 F.3d 
50, 56 (2d Cir. 2001). 
IRCA sought to deny employment to those who are not law-
fully present in the United States or who are not lawfully au-
thorized to work in the United States. The statute made it un-
lawful for an employer to (a) knowingly hire an undocumented 
worker (b) fail to verify that a prospective employee possesses 
certain qualifying documents and 
(c) continue to employ some-
one having learned that he is una
uthorized to work in the Unit-
ed States. If an applicant for employment cannot present the 
required documents, the applicant 
cannot be hired. An employ-
er that violates IRCA is subject to fines and criminal prosecu-
tion. However, an employer 
presented with documentation 
which ﬁreasonably appears on its face to be genuineﬂ has estab-
lished an affirmative defense that it has not violated IRCA with 
respect to such hiring. 
Significantly, IRCA does not make it unlawful for an em-
ployee to obtain employment or work in the United States. The 
only employee conduct made unlawf
ul by IRCA is that he or 
 MEZONOS MAVEN BAKERY
  391
she cannot tender as proof of
 documented status fraudulent 
documents including those which 
are forged or counterfeit or 
documents of other persons. Acco
rdingly, the seven employees 
here did not violate IRCA by working in the United States even 
if they were undocumented. 
The legislative history notes that IRCA was ﬁnot intended to 
limit in any way the scope of the term ‚employee™ under the 
Act or the scope of the rights and protections stated in Sections 
7 and 8 of that Actﬂ and was ﬁnot
 intended to ‚limit the powers™ 
of the Board to remedy unfair practices committed against un-
documented employees.ﬂ 
A.P.R.A
., 134 F.3d at 56.
12 In A.P.R.A.,
 the employer violated 
IRCA by hiring employ-
ees who it knew were undocumente
d and then violated the Act 
by firing them for their union activities.  The Second Circuit 
Court of Appeals adopted the Board™s reasoning that precluding 
a backpay remedy ﬁwould increase the incentives for employers 
to hire undocumented aliens . . 
. and would frustrate the objec-
tives of IRCA and the NLRA by undermining the deterrent 
effect of the monetary penalties imposed by IRCA. Many em-
ployers . . . might well consider the fines to be a ‚reasonable 
expense more than offset by the savings of employing undocu-
mented workers or the perceived 
benefits of union avoidance.™ﬂ 
A.P.R.A
., 134 F.3d at 57. The A.P.R.A.
 court observed that ﬁIRCA demonstrates a 
Congressional intent to punish the employers of illegal aliens, 
not to grant them any additional reward for their illegal ac-
tions.ﬂ The Board™s additional 
remedy of reinstatement was 
awarded to the employees ﬁprovided that they complete, within 
a reasonable time, INS Form I-9, 
including the presentation of 
the appropriate documents in order to allow the employer to 
meet its obligations under IRCA
.ﬂ Backpay was awarded from 
the dates of their discharges to the earliest of the following: 
their reinstatement by the employer, subject to compliance with 
the employer™s normal obligations
 under IRCA, or their failure 
after a reasonable time to produce the documents enabling the 
employer to meet its
 obligations under IRCA to verify their 
eligibility for employment in the United States. 
2.  The effect of 
Hoffman Thereafter, the Supreme Court decided 
Hoffman Plastic Compounds, Inc. v. NLRB
, 535 U.S. 137, 149 (2002). In that 
case, employee Jose Castro fraudulently presented to his em-
ployer upon his hire the birth certificate of another person. The 
employer learned of his undocumen
ted status for the first time 
at a Board compliance hearing following his unlawful dis-
charge. 
In denying a backpay remedy, the Court held that federal 
immigration policy as set forth in IRCA forecloses the Board 
from awarding backpay to an undocumented worker who has 
never been legally authorized to work in the United States. The 
Court held that the Board™s backpay remedy conflicted with the 
policies of IRCA which was outside the Board™s competence to 
                                                 12 The Board has stated that ﬁwe recognize that threats involving 
immigration or deportation can be particularly coercive. Such threats 

place in jeopardy not only the employees™ jobs and working conditions, 
but also their ability to remain in
 their homes in the United States.ﬂ 
North Hills Office Services
, 346 NLRB 1099, 1102 (2006), citing 
Smithfield Packing Co., 344 NLRB 1, 8 (2004). 
administer. 
The Respondent relies on 
Hoffman
 in arguing that no back-
pay is due to the seven discrimi
natees here beca
use it believed 
that they were undocumented since they failed to present doc-
umentation upon being offered re
instatement in February, 2003. 
The Respondent attempts to successfully play both statutes 
against each otherŠdischarging 
employees in violation of the 
Act and then arguing that no backpay is due because the dis-
chargees are undocumented, a fact it was aware of for up to 8 
years. 
 Regrettably, many employers turn a blind eye to immigration 

status during the hiring process;
 their aim is to assemble a 
workforce that is both cheap to employ and that minimizes 
their risk of being reported for 
violations of statutory rights. 
Therefore, employers have a pe
rverse incentive to ignore im-
migration laws at the time of 
hiring but insist upon their en-
forcement when their employees complain. 
Rivera v. Nibco, 
Inc., 364 F. 3d 1057, 1072 (9th Cir. 2004). 
 It is significant that the two essential facts in 
Hoffman (a) that Castro criminally violated IRCA by presenting fraudulent 
documents to his employer and 
(b) that employer Hoffman did 
not violate IRCA but hired Castro with no knowledge that he 
was undocumented are absent here. The reverse is true in this 

case. The seven employees did 
not present fraudulent docu-
ments to the Respondent and did not violate IRCA, but the 
Respondent violated IRCA by 
knowingly hiring them and con-
tinuing their employment without evidence that they were doc-
umented. Therefore, the Court™s express concern that awarding back-
pay would condone criminal co
nduct by an employee is not 
applicable here. Accordingly, the Court™s emphasis that the 
employee was the wrongdoer while the employer was innocent 
of wrongdoing is not a factor here. 
In contrast, in failing to veri
fy its employees™ documentation 
and continuing to employ the seven discriminatees with 
knowledge of their undocumented st
atus, the Respondent is the 
wrongdoer while the employees are innocent of violating 
IRCA. Thus, the Respondent should not be permitted to evade 
its liability for backpay. Just as the Court denied a remedy to 
the wrongdoing party, employee Castro who presented fraudu-
lent immigration documents, here
 the Respondent is the sole 
wrongdoer since it violated IRCA in hiring the workers without 
obtaining proof of their documented status. Accordingly, the 
Respondent should not be rewarded for knowingly and inten-
tionally violating IRCA and the Act. 
Justice Breyer™s dissent in 
Hoffman poses the question pre-
sented here: 
 Were the Board forbidden to assess backpay against a 
know-
ing employerŠa circumstance not 
before us today, this per-
verse economic incentive, which 
runs directly contrary to the 
immigrations statute™s basic ob
jective, would be obvious and 
serious. 535 U.S. at 155 [emphasis in original]. 
 The majority opinion did not disavow or disapprove of Jus-
tice Breyer™s hypothe
tical observation. 
Where an employer knowingly violates IRCA a holding 
denying backpay provides the employer with an incentive to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  392 
violate that statute. It would 
know that it could avoid a mone-
tary award of backpay simply
 by hiring undocumented workers 
in violation of IRCA. The knowi
ng employer cannot claim that 
it would not have hired the undocumented worker had it known 
of his undocumented status, or th
at it would have terminated 
him when it learned of his undocumented status. Accordingly, 
no conflict between the two statutes exists in this case since the 
Respondent knowingly violated 
IRCA and the employees did 
not. Justice Breyer™s concern is consistent with IRCA™s express 
language which prohibits an employer from knowingly hiring 
an undocumented worker, failing to verify that he possesses 
qualifying documents, and continuing to employ him having 
learned that he is unauthorized to work in the United States. 
Thus, the main object of IRCA is to deter employers from 
knowingly hiring and continuing to employ such workers. A 
denial of backpay here would encourage employers to hire 
undocumented workers. It is important to note that prior to 
Hoffman, the Board con-
sistently held that IRCA did not
 preclude the award of backpay 
to employees whose employer 
hired them knowing that they 
were undocumented. 
A.P.R.A
., 320 NLRB 408 (1995), enf. 134 
F.3d 50, 56 (2d Cir. 2001); 
Met Food, 337 NLRB 109 (2001); 
Regal Recycling, Inc
., 329 NLRB 355 (1999); 
County Window 
Cleaning Co.,
 328 NLRB 190, 190 fn. 2 (1999), where the 
Board stated that ﬁit is clear 
that undocumented aliens are em-
ployees under Sec. 2(3) of the Ac
t and, thus, are entitled to the 
protections and remedies of the Act.ﬂ 
In his dissenting opinion in 
Hoffman, Justice Breyer stated 
that nothing in IRCA prohibits an award of backpay to undoc-
umented workers. He noted that
 the purpose of backpay awards 
includes deterrenceŠdiscouragi
ng employers from violating 
the Act, and that by denying a backpay award the wrongdoing 
employer benefits from his viol
ation of both the Act and IRCA 
while the employee achieves no remedy. Such a result ﬁin-
creases the employer™s incentive to find and to hire illegal-alien 

employees.ﬂ 535 U.S. at 155. 
Thus, according to Justice Breyer, 
Hoffman accomplishes 
what the 
Sure-Tan Court sought to avoid: employers benefiting 
by hiring undocumented workers thereby creating incentives 
for more workers to enter the co
untry illegally, forming a sub-
class of workers with few remedies thereby weakening labor 
conditions and protections for a
ll workers. 535 U.S. at 157. 
Justice Breyer observed that according to the legislative his-
tory of IRCA, the ﬁgeneral purpose of [the statute] is to dimin-
ish the attractive force of employment, which like a ‚magnet™ 
pulls illegal immigrants toward the United States.ﬂ 
Hoffman, 535 U.S. at 155, 156. The ﬁwilli
ngness of many illegal immi-
grants to accept low wages and substandard conditions makes 
them attractive to some employers who are ready to ‚exploit 
[them as a] source of labor™ often to the detriment of United 
States workers whose wages are depressed or whose jobs are 
lost.ﬂ 
A.P.R.A. Fuel 
Oil Buyers Group, 
134 F.3d at 55Œ56 (2d 
Cir. 2001). 
ﬁA policy of 
applying the labor laws must encompass a poli-
cy of 
enforcing
 the labor laws effectively. Otherwise, ‚we 
would leave helpless the very persons who most need protec-
tion from exploitative employer practices.™ﬂ 
Hoffman, dissent-ing opinion, 535 U.S. at 156. (e
mphasis in original) Justice 
Breyer also described backpay as the only tool in the Board™s 
ﬁremedial arsenalﬂ which is meaningful, and that by prohibiting 

an award of backpay, employers 
could flout the labor laws ﬁat 
least once with impunity.ﬂ He furt
her stated that ﬁthe backpay 
remedy is necessary; it helps make labor law enforcement cred-
ible; it makes clear that violating the labor laws will not pay.ﬂ 
535 U.S. at 154. Thus, although undocumented workers are 
protected by the Act they should 
not be disqualified from shar-
ing in the same remedies as workers who are documented. 
Accordingly, in enacting IRCA Congress believed that the 
continued enforcement of worker protection laws including the 
Act for documented and undocumented workers would remove 
the economic incentive for employers to hire undocumented 
workers. In the legislative history, set forth above, which stated 
that IRCA was ﬁnot intended to ‚limit the powers™ of the Board 
to remedy unfair practices committed against undocumented 
employees,ﬂ it is clear that 
Congress sought to complement 
rather than replace the remedies provided by the Act with the 
sanctions provided by IRCA. Its intent in enacting IRCA was 
that such workers continue to be protected by the Act. Where 
employees are protected by the Act they must also benefit from 
its remedies, otherwise the Act™s protection is a meaningless 
promise. A backpay remedy here 
is appropriate to make whole 
the employees who are innocent of any violations of IRCA. 
It is clear that a backpay remedy
 here will effe
ctuate the pol-
icies of the Act while at the same time be compatible with 
IRCA. Section 10(c) of the Act provides that the Board shall 
provide such remedies including
 ﬁreinstatement of employees 
with or without backpay, as will effectuate the policies of this 
Act.ﬂ The Supreme Court has r
ecognized that Section 10(c) 
vests in the Board ﬁthe primary responsibility and broad discre-
tion to devise remedies that effe
ctuate the policies of the Act, 
subject only to limited judicial review.ﬂ 
Sure-Tan, Inc. v. 
NLRB,
 467 U.S. 883, 898Œ899 (1984). ﬁThe power to command 
affirmative action is remedial, 
not punitive, and is to be exer-
cised in aid of the Board™s authority to restrain violations and as 
a means of removing or avoiding 
the consequences of violation 
where those consequences are of a kind to thwart the purposes 
of the Act. 
Consolidated Edison Co. v. NLRB,
 305 U.S. 197, 
236 (1938). In NLRB v. J. H. Rutter-Rex Mfg. Co
., 396 U.S. 258, 263 
(1969), the Supreme Court stated: 
 The legitimacy of back pay as a remedy for unlawful dis-

charge . . . is beyond dispute, and the purpose of the remedy is 
clear. A back pay order is a reparation order designed to vin-
dicate the public policy of the 
statute by making the employ-
ees whole for losses suffered on account of an unfair labor 
practice. 
 The purpose of a backpay remedy is remedialŠan aid in re-
pairing the harm to employees. The main purpose of awarding 
backpay is to make employees 
whole for losses caused by their 
employer™s unfair labor practice
s. An award of backpay vindi-
cates the policy of the Act and 
may deter simila
r illegal conduct 
of other employers in the future. 
Monetary penalties are effectiv
e in deterring future conduct, 
and without them, employers have more, not less incentive to 
 MEZONOS MAVEN BAKERY
  393
hire undocumented workers. Non-
monetary remedies including 
a cease and desist order and the 
posting of a notice do not make 
the employee whole for his wrongful discharge. By denying a 
backpay remedy, an employer has an incentive to increase its 
employment of undocumented wo
rkers by removing any real 
remedy for violating the Act, thus undermining the purpose of 
the Act and the effectiveness of its monetary remedies. 
A backpay award also serves to deter the commission of fu-
ture unfair labor practices by preventing wrongdoers from ben-
efiting from their unlawful conduct. 
Rutter-Rex
, above, 396 U.S. at 265. An award of bac
kpay ﬁdoes not create an addition-
al incentive for unscrupulous empl
oyers to employ illegal al-
iens . . . and helps to ensure that employers who comply with 
IRCA do not suffer a competitive disadvantage for their obedi-
ence to the law.ﬂ 
A.P.R.A.,
 134 F.3d at 57. On the other hand, 
in being awarded backpay, employees do not receive compen-
sation for entering the United States without authorization. 
Rather, they are being made whole for the Respondent™s unlaw-
ful act in discharging them. If a backpay remedy is equally 
applied to undocumented as well 
as documented workers, em-
ployers will have no incentive to hire undocumented workers 
because there will be no benefit to unlawfully firing an undoc-
umented worker. 
It would be anomalous to hold that undocumented workers 
are not entitled to backpay despite the well-settled principal that 
they are employees under the Act who are intended to be pro-
tected by it. A right is meaningless if it cannot be enforced. If 
they are covered by the Act such protection must be accompa-
nied by a meaningful backpay remedy. Justice Breyer noted 
that denying undocumented workers backpay ﬁundermines the 
public policies that underlie the 
Nation™s labor laws.ﬂ 535 U.S. 
at 160. A backpay award serves to fulfill the promise of the Act 
made more than seventy years ago that a remedy is available 
for employees covered and protect
ed by it who are victims of 
discrimination while at the sa
me time innocent of wrongdoing. 
The Board ﬁhonors our responsibility to protect the rights of 

those covered by the Act.ﬂ 
Oakwood Healthcare, Inc., 
348 NLRB 686, 686 (2006). 
An award of backpay which would serve to deter employers 
from knowingly hiring undocumented workers outweighs any 
unjust enrichment of the undocumented worker who remains in 
the United States illegally. In this regard, undocumented work-
ers who have been unlawfully discharged from jobs in this 
country have already made the decision to unlawfully enter and 
remain here in order to work. It is too speculative to contend 
that people will enter the United States illegally only to obtain 
backpay in the event that they are illegally discharged. 
The Hoffman majority noted that Castro could not mitigate 
damages as he is required to do
 by legally seeking interim em-
ployment following his discharge. 
However, as demonstrated in 
this hearing, the seven undocumented workers all obtained 
employment following their discharg
es. It is a fact that once in 
the United States, although here illegally, undocumented work-
ers will find a way to work and will find employers willing, if 
not eager to employ them. 
If a backpay remedy is denied, the seven employees would 
be held responsible for the Re
spondent™s violation of IRCA. 
Denying an award of backpay would punish the employees, 
benefit the wrongdoer, condone the employment of undocu-
mented workers and place the risk associated with such em-
ployment on the employees instead of the employer. However, 
by requiring the employer to
 pay backpay to undocumented 
workers, the employer will ha
ve no incentive to hire undocu-
mented workers because there will be no benefit in violating 
the Act.
13 Enforcement of the Act enhances the mission of IRCA. Im-
posing a backpay award on an empl
oyer which violates the Act 
serves the same purpose as fining an employer for employing 
an undocumented worker. Both sa
nctions discourage employers 
from hiring undocumented workers. Awarding backpay to such 
workers will not impinge upon the nation™s immigration poli-
cyŠit will enhance it. Such actions would help to deter the 
unlawful activity that both the Ac
t and IRCA seek to prevent. 
Employers that knowingly viol
ate both IRCA and the Act 
should have penalties imposed unde
r both statutes. An award of 
backpay would create no conflict between the two statutes 
where, as here, the Respondent s
eeks to benefit from its viola-
tion of IRCA while at the same
 time the employees have not 
violated that statute. 
I accordingly find and conclude that the seven employees are 
entitled to backpay. 
D.  Backpay Calculations 
1.  Gross backpay and backpay period 
The Specification alleges and 
the Respondent admits that, 
except for its 
Hoffman defense, the gross backpay figures and 
the way in which they were calculated are accurate. The Re-
spondent stipulated that for th
e seven employees it (a) main-
tained no payroll records during their employment which would 
show the days and hours they worked or their rates of pay (b) 
paid them in cash and no deducti
ons were made on their behalf 
for federal, state or c
ity taxes or for social security and (c) did 
not issue W-2 forms during th
eir employment with it. 
The reinstatement remedy established in 
A.P.R.A.
 relating to 
the unlawful discharge of undoc
umented employees knowingly 
hired by their employer in viol
ation of IRCA was not disturbed 
by 
Hoffman and applies here. Backpay was awarded from the 
dates of their discharges to the earliest of the following: their 
reinstatement by the employer subject to compliance with the 
employer™s normal obligations under IRCA, or their failure 
after a reasonable time to produce the documents enabling the 
employer to meet its
 obligations under IRCA to verify their 
eligibility for employment in the United States. As set forth 
above, I have found that no valid 
offers of reinstatement have 
been made to any of the seven 
employees. Accordingly, their 
backpay continues to run for all seven workers except Miguel 
Quintuna who has already been reinstated. 
The specification alleges that
 the backpay period for Jose 
                                                 13 ﬁ[E]very case citing 
Hoffman since it was rendered has either dis-
tinguished itself from it or has limited it greatly.ﬂ 
Cano v. Mallory 
Management, 760 N.Y.S. 2d 816, 818 (N.Y.S.C. 2003); see also 
Zavala 
v. Wal-Mart Stores, 
393 F.Supp. 2d 295, 321Œ324 (D.N.J. 2005); 
Singh v. Jutla
, 214 F.Supp 2d 1056, 1061Œ1062 (N.D. CA 2002); 
Zeng Liu v. 
Donna Karan Intl., Inc.
, 207 F.Supp 2d 191 (S.D.N.Y. 2002); 
Balbuena 
v. IDR Realty LLC
, 6 N.Y. 3d 338, 350Œ360 (Ct. Appeals 2006). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  394 
Antonio Quintuna Bermeo, Ant
onio Gonzalez, Luis Marcelo 
Gonzalez Hurtado, Francisco Javier Joya, Christian Palma,  and 
Jose Armando Sax-Gutierrez, begins on February 12, 2003, the 
date of their discharge by the Respondent, and continues to run 
in the absence of a valid offer of reinstatement. The Specifica-
tion also asserts that the bac
kpay period for Miguel Quintuna 
begins on February 12, 2003, a
nd terminates on March 5, 2003, 
the date he was reinstated by the Respondent. 
2.  Interim employment 
The Specification, which was issued on July 28, 2005, con-
tains interim earnings figures only through the first quarter of 
2005, ending on March 31, 2005. 
Evidence concerning interim 
employment and earnings from that date to the date of the hear-
ing was testified to by the empl
oyees. I have revised and updat-
ed the interim earnings and backpay amounts through the fourth 
quarter of 2005 based on the employees™ testimony in January 
and February 2006, and I have 
set forth such revised backpay 
calculations in appendices at the 
end of this decision. In some 
cases, the testimony of the employees differs from the specifi-
cation. I have attempted to r
econcile the differences as dis-
cussed below. 
Hurtado and Joya were paid by check by their interim em-
ployers, but did not retain copies
 of the checks or check stubs. 
The other five employees were paid in cash and received no 
written documentation such as pay receipts of their hours 
worked or earnings received from their interim employers. 
None of the seven employees 
provided written documentation 
of their interim earnings to th
e Regional Office, and none kept 
any written records of his search for interim employment. 
Jose Antonio Quintuna Bermeo 
Bermeo testified that followi
ng his discharge he found it dif-
ficult to search for work because he had to attend meetings with 
the Charging Party™s attorneys in an effort to obtain reinstate-
ment. He stated that he was so
 engaged about twice per week, 
with his first meeting 1 week after his discharge which con-
sumed 3 to 4 hours. That day he did not search for interim em-

ployment. 
Bermeo looked for work at about three bakeries and was told 
that no jobs were available beca
use it was the slow season. He 
could not recall any of the names 
of the bakeries but gave the 
street names for two of the comp
anies. He also stood at a loca-
tion where contractors pick up day laborers but he was not se-
lected for such work. During the 
period of time that he was not 
employed he paid his rent from his savings. 
Bermeo became employed at Verrazano Tile in about April 
2003. He testified that his week
ly starting salary was $410 with 
no overtime. Six months later, 
in October 2003, his salary was 
increased to $520 at which time he received another $50 per 
week in overtime pay. Later he received a raise to $600 per 
week. Although he did not testify as to when he received that 
raise, the specification states th
at it began in January 2005 and I 
accept that date. He further testified that his wage was in-
creased to $720 per week. He di
d not know when he received 
that raise but he said that it 
was in 2005, ﬁa long timeﬂ before 
the February 2006 hearing. Based on the facts concerning his 
history of wage raises, I find that he received the increase to 
$720 in July 2005, 6 months after the January 2005 raise. 
Bermeo remained employed at Verrazano at the time of the 
hearing. He lives in Brooklyn a
nd traveled to work in Staten 
Island by bus when he began wo
rk at Verrazano, but beginning 
in October 2005 was driven to work by a coworker. 
The specification states that Bermeo earned $420 per week 
plus $50 per month overtime wh
ile employed at Verrazano 
Tile. In January 2004 his salary was increased to $520, and in 
June, 2004 he no longer received overtime pay. In January 
2005 his salary was incr
eased to $600 per week. 
There is thus a discrepancy concerning interim earnings be-
tween Bermeo™s hearing testimony and the Specification. Alt-
hough the Specification states th
at Gonzalez initially earned 
$420 per week and $50 per month over
time, he testif
ied that his 
starting salary at Verrazano 
was $410 per week with no over-
time. Using those figures, he thus testified to receiving less 
interim earnings than set forth in the specification. However, 

inasmuch as the General Counsel has admitted a higher interim 
earnings figure as set forth in the specification and has not 
amended that figure, and no notice has been given the Re-
spondent that such a figure is incorrect, the Respondent had no 
opportunity to rebut the interim earnings as testified. 
Laredo 
Packing Co., 264 NLRB 245, 248 (1982). Accordingly, I will 
retain the Specification™s highe
r interim earnings figures of 
$4715 and $5610 and thus lower net backpay as set forth in the 
second and third quarters of 2003. 
Bermeo testified that he be
gan earning $520 per week plus 
$50 per week overtime in October 2003 through December, 
2003. (Fourth quarter of 2003.) This conflicts with the specifi-
cation™s statement that he began earning $520 in January 2004. 
I will rely on his hearing testimony as the most accurate ac-
count of his interim earnings where he testified to higher inter-
im earnings than that set forth in the specification. See 
Team-sters Local 294, 208 NLRB 445, 449 (1974). This finding is 
supported by the fact that he kept no record of his interim earn-
ings. Accordingly, I shall revise
 the specification™s calculations 
to state that he received higher interim earnings, as follows: For 

the fourth quarter of 2003 his interim earnings were $7410. 
($520 x 13 weeks + $50 x 13 weeks). 
According to his testimony, Be
rmeo continued to be paid 
$520 per week for the 2004 calendar year and $50 per week 
overtime only through June 2004.
14 Accordingly his interim 
earnings continued to be $7410 per quarter through the second 
quarter of 2004. However, in the third and fourth quarters of 
2004, his interim earnings were $6760 due to the loss of over-
time pay. ($520 x 13 weeks). 
According to Bermeo™s testimony, he received a weekly 
wage of $600 in January, 2005, and later earned $720 per week. 
As set forth in the Specification, inasmuch as his interim earn-
ings exceeded his gross backpay for the first quarter of 2005 at 
his wage of $600, he is not en
titled to backpay from the first 
quarter of 2005 and thereafter. 
I have reduced Bermeo™s interi
m expenses in the fourth quar-
ter of 2005 by $312 consistent w
ith his testimony that he was 
driven to work by a coworker and no longer used public trans-
portation. He did not testify th
at he reimbursed the co-worker 
                                                 14 In this respect, I accept the stipulation™s statement that he stopped 
receiving overtime pay in June 2004. 
He did not testify differently. 
 MEZONOS MAVEN BAKERY
  395
for his travel expenses. In any event, his interim earnings in that 
quarter exceeded his gross backpay even without the reduction 
so that he is entitled to no backpay for that quarter. 
Antonio Gonzalez Following his discharge, Gonzalez looked for work for two 
months before he became employed. His search was done by 
walking in Brooklyn 2 to 3 days per week for 2 to 3 hours each 
day. He did not look for work at the New York State Depart-
ment of Labor, employment agencies, on the internet or in 
newspapers. Gonzalez testified that he began work at All Type Auto Re-
pair in about March 2003. He worked 40 hours per week and 
his initial salary was $60 per day for 5 days™ work, or a total of 
$300 per week. He was employed at All Type at the time of the 
hearing. In about September 2004,
 Gonzalez received a raise of 
$5 per day, earning a total of $305 per week. 
The specification states that Gonzalez™ initial salary was 
$250 per week and in late December 2003 he received a raise to 
$275. On January 1, 2005, his weekly salary was increased to 
$300. There is thus a discrepancy concerning interim earnings be-
tween Gonzalez™ hearing testimony and the specification. Alt-
hough the specification states th
at Gonzalez initially earned 
$250 per week and was ultimately raised to $300, he testified 
that his starting salary was $300 per week and he received a $5 
raise in September 2004. For the 
reasons set forth above, I rely 
on his hearing testimony as 
opposed to the specification™s 
statements. Accordingly, I will
 revise the computations con-
sistent with his testimony to set forth that Gonzales™ interim 
earnings were higher than set forth in the specification. They 
consisted of $3900 per quarter ($300 per week x 13 weeks) 
from the second quarter of 2003 through the third quarter of 
2004, and $3965 per quarter ($305 per week x 13 weeks) from 
the fourth quarter of 2004 through the fourth quarter of 2005. 
Luis Marcelo Gonzalez Hurtado 
Hurtado testified that he immediately searched for work by 
daily visiting employment agen
cies in Jackson Heights, 
Queens. He did not recall the names of those agencies. He first 
made such visits once per we
ek. His first job following his 
discharge was at a restaurant where he worked for 1 week as a 
dishwasher in about May 2003. He
 did not like that job and 
quit. He worked 8 hours per day, 6 days per week, and earned 
$7 per hour. That position is not reported in the specification 
and I shall accordingly increase his interim earnings for the 
second quarter of 2003 by $336. 
Hurtado next worked in about June 2003 at a demolition 
company in Queens whose name he does not recall. He testified 
that he earned $7 per hour and worked there 45 hours per week 
for 2 to 3 weeks. 
The Specification states that Hurtado worked at the demoli-
tion company only 24 hours per week and earned $7.50 per 
hour. According to the specification,
 he worked at that job for 
nine weeks, earning a total of 
$1620. At hearing, he explained 
the difference in his hours by stating that his working hours 
variedŠsome weeks he was employed 24 hours per week and 
other weeks 45 hours. Based on his testimony and the lack of 
documentary evidence, I find that
 he worked 24 hours per week 
for 6 weeks at $7.50 per hour and that he worked 45 hours per 
week for 3 weeks (consistent with 
his testimony) at a rate of $7 
per hour. 
Accordingly, the specification will 
be revised to state that for 
the second quarter of 2003, Hurtado received higher interim 
earnings, earning a total of $2361. That figure is the sum of 
$1080 ($7.50 x 24 hours x 6 weeks) and $945 ($7 x 45 hours x 
3 weeks) plus $336 for his 1 week™s work as a dishwasher. 
Hurtado testified that thereaft
er, he had two periods of em-
ployment with the same construction/demolition company in 
Queens. In his first period of 
employment, which was for the 
month of September, 2003, he wo
rked 6 days per week earning 
$60 per day. In his next period 
of employment he worked for 
10 hours per day for 3 days per week, earning $7 per hour. 
Earnings for both companies are accurately contained in the 
Specification. 
Hurtado testified that he next became employed in a bakery 
where he was employed at the time of the hearing. When he 
began work in about April 2004, he earned $360 for a 6-day 
week, but by the time of the hearing his salary was increased to 
$68 per day for a 6-day week. He did not know when his wage 
was increased, and indeed testified that he did not receive a 
raise in pay. However, it is likely,
 as he testified, that inasmuch 
as he worked there for ten months by the time of the hearing he 
did receive a raise to $68 per day. Accordingly, I shall revise 
the Specification to state that his interim earnings in the fourth 

quarter of 2004 were $5304, which is
 higher than that set forth. 
($68 per day x 6 days x 13 weeks). 
Francisco Javier Joya 
Joya first began looking for work about 3 or 4 weeks after 
his discharge, but explained that
 he did not look for work be-
cause he could not find a job. He searched for work in Brook-
lyn by applying in person at bakeries, but did not look for work 
elsewhere. 
Joya eventually worked as a day laborer 3 or 4 days a week 
for 3 to 4 weeks earning $70 per day. He also worked in con-

struction at Breant Company where he earned $8 per hour by 
check and worked 35 to 40 hours per week. He was employed 
there for about 1-1/2 months. He left because he did not like 
construction work. 
In about May 2003, Joya beca
me employed by Panificio 
Bakery where he worked 5 to 6 days per week and was paid 
$90 per day. He worked there for 3 to 4 months. Panificio was 
sold to Reliable Bakery and he was transferred to that company. 
He began at a daily salary of 
$75 and worked 7 days per week, 
then in mid-April 2004, he worked 6 days, and in early October 
2004, he resumed working 7 days per week. In 2005, he re-
ceived a raise to $80 per day. 
Inasmuch as the 2005 pay raise is
 not reflected in the specifi-
cation, I shall revise it to stat
e that in each quarter in 2005, 
Joya™s interim earnings were $7280. ($80 x 7 days x 13 weeks). 
Christian Palma 
Palma testified that following 
his discharge on February 12, 
2003, he immediately searched for work four to five days per 
week by looking in help-wanted ads in 
El Diario
, a Hispanic 
language newspaper. He called 
certain advertisers including 
about four to five car washes and one company which cleaned 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  396 
offices. The ads for car washes resulted in four job interviews 
but by the time he was interv
iewed the company had already 
hired the one or two workers needed. His afternoons were spent 
doing personal errands. He also as
ked his friends if they knew 
whether any jobs were available. 
Palma responded to an
 ad placed in 
El Diario
 by Car Spa 
and was hired in about April 200
3 where he continued to work 
at the time of the hearing. He is employed from 8 a.m. to 6 or 7 
p.m. 6 days per week, or about 50 to 60 hours per week. Palma 
testified that his initial wage was $5 per hour and he received a 
50 cent raise in June or July 
2003, after which his wage was 
reduced in August 2004 for 2 months to $5 per hour, but later 
his wage was raised to $5.50. 
He received another 50-cent raise 
in about October 2005. His wa
ge from September 2005 to the 
date of the hearing was thus $6 per hour. 
The Specification states that
 Palma earned $5.50 per hour 
based on a 55-hour workweek plus $25 in tips 6 days per week. 
It further states that in Marc
h 2004, his workweek was reduced 
to 45 hours and his tips reduced to $15 per day, but he contin-
ued to work 6 days per week. On May 10, 2004, his workweek 
was reduced to 37 hours, but his tips and days of work re-
mained the same. In July 2004, his salary was reduced to $5 per 
hour and his weekly hours of work were increased to 44-1/2, 
and his tips and days of work remained the same. 
Thus Palma testified that he re
ceived a wage of $5 to $15 per 
day and $30 to $35 per week in tips, but the Specification is 
based on his earning a wage of $25 and $15 per day in tips, 6 
days per week. I will not disturb the Specification™s figures in 
this regard particularly since hi
s testimony is self-contradictory. 
Thus, although the Specification stat
es that his lowest daily tip 
total was $15 he testified that it was only $5. 
Palma testified that from the second quarter of 2004 through 
the fourth quarter of 2005, his wage varied from $5 to $6 per 
hour. In August 2004, he received 
$5 per hour for 2 months and 
then $5.50 from October 2004, to October 2005 when he re-
ceived $6. 
Thus, in the second quarter of 2004, according to his testi-
mony, he earned $5.50 per hour. His interim earnings that quar-
ter were $5102.50. ($5.50 x 55 hours x 13 weeks + $15 daily or 
$90 weekly tips x 13 weeks). I shall revise the specification 
accordingly to set forth higher interim earnings. 
In 2 months of the third quarter of 2004 his interim earnings, 
according to his testimony, was $2920. ($5.00 per hour x 55 
hours x 8 weeks + $90 weekly tips x 8 weeks). In the third 
month, he earned $5.50 per hour for a total of $1570 for that 
month. The total interim earnings for the third quarter are thus 
$4490. I shall revise the Specific
ation accordingly to set forth 
higher interim earnings. 
From October 2004, to October 
2005, according to his testi-
mony, Palma earned $5.50 per hour. Accordingly, from the 
fourth quarter of 2004 to the third quarter of 2005, his quarterly 
interim earnings were $5102.50.
 ($5.50 x 55 hours x 13 weeks 
+ $90 weekly tips x 13 weeks). I shall revise the Specification 
accordingly to set forth higher interim earnings. 
Palma testified that he earned $6 per hour from October, 
2005 to the date of the hearing.
 Accordingly, his interim earn-
ings in the fourth quarter of 2005 were $5460. ($6 per hour x 
55 hours x 13 weeks + $90 weekly tips x 13 weeks). I shall 
revise the Specification accordingly. 
Miguel Quintuna 
The Specification states that the backpay period begins on 
February 12, 2003, when Quintuna was discharged, and ends 
when he was reinstated on Ma
rch 5, 2003. Accordingly, $1320 
in backpay is sought for that 2-week period which consists of 
$7.50 per hour for 40 hours per week plus 32 hours of overtime 
at time and one-half for 32 hours per week. 
No evidence was presented that Quintuna searched for em-
ployment during that period and it is not alleged that Quintuna 
received any interim earnings. Although the Respondent sug-
gested that Quintuna returned to work earlier than March 5, no 
evidence has been adduced to 
support that claim. The only 
evidence presented was that the Respondent made an offer of 
proof that it sponsored Quintuna for a visa during his employ. 
Such efforts included Quintuna retaining an attorney who con-
tacted the Respondent, and Li
eberman signed a sponsorship 
document for Quintuna. 
Once the General Counsel has satisfied his burden to show 
the gross amount of backpay to which Quintuna is entitled, the 
Respondent has the burden to produce evidence that would 
mitigate its liability. It was thus the Respondent™s burden to 

show that Quintuna unreasonably 
failed to mitigate damages. 
Ferguson Electric Co
., 330 NLRB 514, 518 (2000). It has not 
done so. Accordingly, the net backpay is $1320 ($7.50 x 40 
hours x 2 weeks + $11.25 x 32 x 2 weeks). 
Jose Armando Sax-Gutierrez 
Sax-Gutierrez began his search 
for interim employment one 
week after his discharge, by 
visiting various companies in 
Brooklyn such as fruit stands and fish stores. He did not search 
for work in newspapers, on the internet or at employment agen-
cies. He paid his rent with help from his family. 
Although the Specification shows that he had no earnings for 
that period of time, he stated that he worked about 3 hours in 2 
days in March 2003 doing construction work. He earned $60 
for 1/2 day™s work, and I shall add $60 to his interim earnings 

for that quarter. 
In April 2003, Sax-Gutierrez searched for work 5 days per 
week for 1/2 day at a time by 
walking to prospective employ-
ers. He spent the other half of the day resting because he was 
tired from walking. 
Sax-Gutierrez testified that he began work at Lekactov Bak-
ery in early May 2003, where he was employed 3 to 4 hours per 
day 2 to 3 days per week, earning $5.50 per hour. Then in June 
2003, he worked 3 hours per day 3 days per week. He first 
worked full time for Lekactov in
 September 2003, and at times 
worked overtime, earning $6 per hour. In 2004, he worked 8 to 
10 hours per day 3 to 4 days per week, or about 40 to 50 hours 
per week. He received a raise to $6.50 per hour in December, 
2004. In 2005, he worked 11 to 12 hours per day or 60 to 65 
hours per week for 5-1/2 days pe
r week. In December 2005, he 
received a raise to $7.50 per hour, earning $450 to $475 per 
week with overtime pay for work performed 11 to 12 hours per 
day, 5-1/2 days per week. 
The specification states that Sax-Gutierrez began work at 
Lekactov Bakery in early May 2003, earning $5 per hour and 
working a 60-hour week. In early June 2003, he received a raise 
 MEZONOS MAVEN BAKERY
  397
to $6 per hour. One year later, in early June 2004, his weekly 
hours of work decreased to 40.
 In early December 2004, he 
received a wage increase to $6.50 per hour. 
Sax-Gutierrez™ testimony regard
ing his interim earnings at 
Lekactov from the start of his work there through the fourth 
quarter of 2004 is essentially the 
same as that set forth in the 
specification. Accordingly, I will not disturb the specification™s 
statements concerning his interim earnings for that period of 
time. 
However, he testified that in
 2005, he worked 60 hours per 
week. Accordingly, I cannot ac
cept the specification™s state-
ment that in the first quarter of 2005 he worked only 40 hours 
per week. I therefore find that based on his testimony he 
worked 60 hours per week from the first quarter to the fourth 
quarter of 2005. Thus, from the first quarter of 2005, through 
the fourth quarter of 2005, his interim earnings were $5070 per 
quarter ($6.50 x 60 hours x 13 weeks). I shall revise the speci-
fication accordingly to set fo
rth higher interim earnings. 
3.  Analysis and discussion 
ﬁThe finding of an unfair labor
 practice and discriminatory 
discharge is presumptive proof that some back pay is owed by 
the employer.ﬂ 
NLRB v. Mastro Plastics Corp.,
 354 F.2d 170, 
178 (2d Cir. 1965). The Respondent has the burden of adducing 
evidence that would mitigate its liability, including the burden 
of establishing the amount of any 
interim earnings that are to be 
deducted from the backpay amount due. 
Ferguson Electric, 
above. ﬁTo be entitled to backpay, a 
discriminatee must make rea-
sonable efforts to secure interi
m employment. It is the respond-
ent™s burden to demonstrate affirm
atively that the discriminatee 
failed to exercise reasonable diligence in searching for work. 
The discriminatee must put fort
h an honest, good-faith effort to 
find interim work; the law does not require that the search be 
successful.ﬂ Doubts, uncertainties
, or ambiguities are resolved 
against the wrongdoing respondent. 
Millennium Maintenance & 
Electrical Contracting
, 344 NLRB 516, 517 (2005); 
Glenn™s 
Trucking Co., 344 NLRB 377, 377 (2005); 
Cassis Management Corp., 336 NLRB 961, 968 (2001). 
It is well settled that the reasonableness of a discriminatee™s 
efforts to find a job and thereby mitigate loss of income result-
ing from an unlawful discharge need not comport with the 
highest standard of diligence. He need not exhaust all possible 
job leads. Rather, it is sufficient that the discriminatee make a 
good-faith effort. In determinin
g the reasonableness of this 
effort, the discriminatee™s skills, experience, qualifications, age, 
and labor conditions in the area are factors to be considered. 
The Respondent™s obligation to satis
fy its affirmative defense is 
to show a ﬁclearly unjustifiable 
refusal to take desirable new 
employment.ﬂ 
Ferguson Electric, above at 518. 
None of the employees kept written records of their interim 
employment, and none provided written documentation to the 
Regional Office. Certain employees could not recall the names 
or addresses of the companies 
they visited in seeking work. 
However, the Board has held that employees are not automati-
cally disqualified from backpay because of their poor record-
keeping or uncertainty as to memory or exaggeration. 
Cibao 
Meat Products
, 348 NLRB 47, 47 (2006), citing 
Pat Izzi Truck-
ing Co., 162 NLRB 242, 245 (1966), enfd. 395 F.2d 241 (1st 
Cir. 1968). 
Applying the above principles, I 
find that each of the seven 
employees engaged in 
a reasonably diligent,
 good faith search 
for work. The evidence establishes that they made a good faith 
effort to find interim employme
nt by visiting prospective em-
ployers, searching newspaper ad
vertisements and asking friends 
for job leads. Their interest in working is amply illustrated by 
the fact that each found permanent employment within one or 
two months after their discharge 
at jobs at which they worked 
at the time of the hearing. Thus, they continued to work in 
those jobs for nearly 3 years. 
Thus, despite the fact that Bermeo attended meetings with 
counsel immediately after his di
scharge, he did engage in a 
diligent search for work at bakeries and with contractors. He 
then became employed with Verrazano Tile in April 2003, at 
which he was employed for nearly 3 years at the time of the 
hearing. 
Similarly, Antonio Gonzalez sought work diligently in 
Brooklyn for 2 months before he
 became employed at All Type 
Auto in about March 2003. He too remained employed by that 
company at the time of the hearing. Although he did not look 
for work at Government or private agencies, on the internet or 
in newspapers, the Board has held that not reading or respond-
ing to newspaper advertisements 
does not establish a failure to 
search for work. 
S. E. Nichols of Ohio
, 258 NLRB 1, 11 (1981). 
The question, ultimately, is whet
her he diligently searched for 
work. I find that he did. 
Hurtado visited employment agencies, worked as a dish-
washer, found work with various construction/demolition com-
panies, and then became employed at the bakery for which he 
worked at the time of the hearing. 
Joya also looked diligently for work at bakeries, worked as a 
day laborer and then in construc
tion, and finally at a bakery. 
Although he left a job in the construction field because he did 
not like such work, backpay is not
 tolled because he quit that 
employment. Inasmuch as cons
truction work was not substan-
tially equivalent to his job as 
a baker with the Respondent, Joya 
was not obligated to remain in such work. 
Ryder System, 302 
NLRB 608, 609 (1991). 
Palma searched for work each day by searching newspaper 
ads and calling advertisers and asking friends. He found per-
manent work in a car wash. As set forth above, the Respondent 
has not met its burden of proving that Miguel Quintuna did not 
engage in a diligent search for work. Sax-Gutierrez immediate-
ly inquired about work from stores in Brooklyn, worked in 
construction and found permanent work at a bakery in May 
2003, at which he was still employed at the time of the hearing. 
The evidence convinces me that the Respondent has not af-
firmatively established that any of the discriminatees failed to 
make a reasonably diligent search for equivalent interim em-
ployment. Based on their diligent searches for work, their suc-
cess in finding work, and the fact that they remained employed 
at such jobs for nearly 3 years at the time of the hearing, I find 
and conclude that the Respondent has not met its burden that 
any of them failed to make a diligent search for work. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  398 
Based upon the above, I issue 
the following recommended
15                                                  15 If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
ORDER The Respondent, Mezonos Maven 
Bakery, Inc., its officers, 
agents, successors, and assigns, shall make the employees 
named in the attached appendix 
whole by paying to them the 
sums set forth in the column entitled net backpay for each of 
the employees, with interest on su
ch amounts to be computed in 
accordance with 
New Horizons, 283 NLRB 1173 (1987), minus 
tax withholdings required by Federal and State laws. 
APPENDIX 1 
Jose Antonio Quintuna Bermeo 
 YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 4,004.00   0.00 4,004.00 
2003 2d 7,436.00 4,715.00 165.
00 4,550.00 2,886.00 
2003 3d 7,436.00 5,610.00 260.
00 5,350.00 2,086.00 
2003 4th 7,436.00 7,410.00 
273.00 7,137.00 299.00 
2004 1st 7,436.00 7,410.00
 273.00 7,137.00 299.00
2004 2d 7,436.00 7,410.00 
273.00 7,137.00 299.00
2004 3d 7,436.00 6,760.00 273.
00 6,487.00 949.00 
2004 4th 7,436.00 6,760.00 
273.00 6,487.00 949.00 
2005 1st 7,436.00 7,800.00 
312.00 7,488.00 0.00 
2005 2d 7,436.00 7,800.00 312.
00 7,488.00 0.00 
2005 3d 7,436.00 7,800.00 312.
00 7,488.00 0.00 
2005 4th 7,436.00 7,800.00 
0.00 7,800.00 0.00 
TOTAL  85,800.00 77,275.00 
2,726.00 74,549.00 $11,771.00 
 APPENDIX 2 
Antonio Gonzalez  YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 3,123.75   0.00 3,123.75 
2003 2d 5,801.25 3,900.00 165.
00 3,735.00 2,066.25 
2003 3d 5,801.25 3,900.00 260.
00 3,640.00 2,161.25 
2003 4th 5,801.25 3,900.00 273.
00 3,627.00 2,174.25 
2004 1st 5,801.25 3,900.00 
273.00 3,627.00 2,174.25 
2004 2d 5,801.25 3,900.00 273.
00 3,627.00 2,174.25 
2004 3d 5,801.25 3,900.00 273.
00 3,627.00 2,174.25 
2004 4th 5,801.25 3,965.00 273.
00 3,692.00 2,109.25 
2005 1st 5,801.25 3,965.00 
312.00 3,653.00 2,148.25 
2005 2d 5,801.25 3,965.00 312.
00 3,653.00 2,148.25 
2005 3d 5,801.25 3,965.00 312.
00 3,653.00 2,148.25 
2005 4th 5,801.25 3,965.00 312.
00 3,653.00 2,148.25 
TOTAL  66,937.50 43,225.00 
3,038.00 40,187.00 $26,750.50 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  399
APPENDIX 3 
Luis Marcelo Gonzalez Hurtado 
 YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 2,793.88   0.00 2,793.88 
2003 2d 5,188.63 2,361.00  2,361.00 2,827.63 
2003 3d 5,188.63 4,680.00  4,680.00 508.63 
2003 4th 5,188.63 2,310.00 
 2,310.00 2,878.63 
2004 1st 5,188.63 2,310.00
  2,310.00 2,878.63 
2004 2d 5,188.63 3,240.00  3,240.00 1,948.63 
2004 3d 5,188.63 4,680.00  4,680.00 508.63 
2004 4th 5,188.63 5,304.00  5,304.00 0.00 
2005 1st 5,188.63 5,304.00  5,304.00 0.00 
2005 2d 5,188.63 5,304.00  5,304.00 0.00 
2005 3d 5,188.63 5,304.00  5,304.00 0.00 
2005 4th 5,188.63 5,304.00  5,304.00 0.00 
TOTAL  59,868.81 46,101.00
  46,101.00 $14,344.66 
 APPENDIX 4 
Francisco Javier Joya 
 YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 4,856.25 1,160.00 
54.00 1,106.00 3,750.25 
2003 2d 9,018.75 5,580.00 195.
00 5,385.00 3,633.75 
2003 3d 9,018.75 6,930.00 260.
00 6,670.00 2,348.75 
2003 4th 9,018.75 6,825.00 273.
00 6,552.00 2,466.75 
2004 1st 9,018.75 6,825.00 
273.00 6,552.00 2,466.75 
2004 2d 9,018.75 6,000.00 273.
00 5,727.00 3,291.75 
2004 3d 9,018.75 5,850.00 273.
00 5,577.00 3,441.75 
2004 4th 9,018.75 6,825.00 273.
00 6,552.00 2,466.75 
2005 1st 9,018.75 6,825.00 
312.00 6,513.00 2,505.75 
2005 2d 9,018.75 7,280.00 312.
00 6,968.00 2,050.75 
2005 3d 9,018.75 7,280.00 312.
00 6,968.00 2,050.75 
2005 4th 9,018.75 7,280.00 312.
00 6,968.00 2,050.75 
TOTAL  104,062.50 74,660.00 
3,122.00 71,538.00 $32,524.50 
 APPENDIX 5 
Christian Palma 
 YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 2,793.88   0.00 2,793.88 
2003 2d 5,188.63 940.00  940.00 4,248.63 
2003 3d 5,188.63 5,882.50  5,882.50 0.00 
2003 4th 5,188.63 5,882.50  5,882.50 0.00 
2004 1st 5,188.63 5,307.50  5,307.50 0.00 
2004 2d 5,188.63 5,102.50  5,102.50 86.13 
2004 3d 5,188.63 4,490.00  4,490.00 698.63 
2004 4th 5,188.63 5,102.50  5,102.50 86.13 
2005 1st 5,188.63 5,102.50  5,102.50 86.13 
2005 2d 5,188.63 5,102.50  5,102.50 86.13 
2005 3d 5,188.63 5,102.50  5,102.50 86.13 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  400 
2005 4th 5,188.63 5,460.00  5,460.00 0.00 
TOTAL  59,868.81 53,475.00  53,475.00 $8,171.79 
  APPENDIX 6 
Miguel Quintuna 
 YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 1,320.00   0.00 1,320.00 
TOTAL  1,320.00 0.00 0.00 0.00 $1,320.00 
 APPENDIX 7 
Jose Armando Sax-Gutierrez 
 YEAR QTR. GROSS 
BACKPAY INTERIM EARNINGS 
INTERIM EXPENSES 
NET INTERIM 
EARNINGS 
NET BACKPAY 2003 1st 2,793.88 60.00  60.00 2,733.88 
2003 2d 5,188.63 2,940.00  2,940.00 2,248.63 
2003 3d 5,188.63 4,680.00  4,680.00 508.63 
2003 4th 5,188.63 4,680.00  4,680.00 508.63 
2004 1st 5,188.63 4,680.00  4,680.00 508.63 
2004 2d 5,188.63 4,440.00  4,440.00 748.63 
2004 3d 5,188.63 3,120.00  3,120.00 2,068.63 
2004 4th 5,188.63 3,220.00 
 3,220.00 1,968.63 
2005 1st 5,188.63 5,070.00  5,070.00 118.63 
2005 2d 5,188.63 5,070.00  5,070.00 118.63 
2005 3d 5,188.63 5,070.00  5,070.00 118.63 
2005 4th 5,188.63 5,070.00  5,070.00 118.63 
TOTAL  59,868.81 48,100.00
  48.100.00 $11,768.81 
  